




Certain information identified with brackets ([****]) has been excluded from
this exhibit because such information is both (i) not material and (ii)
competitively harmful if publicly disclosed


Program Agreement
by and between
MetaBank, National Association,
and
Oportun, Inc.
Dated as of August 11, 2020






--------------------------------------------------------------------------------



Table of Contents
ARTICLE I DEFINITIONS AND CONSTRUCTION
1
Section 1.1.    Definitions.
1
Section 1.2.    Construction
11
ARTICLE II GENERAL PROGRAM DESCRIPTION
11
Section 2.1.    General Description.
11
Section 2.2.    Program Modifications
12
Section 2.3.    Allocation, Retained Loans, and Purchased Loans.
13
Section 2.4.    Use of Customer Information
15
Section 2.5.    Funds Flow
17
ARTICLE III DUTIES OF COMPANY AND BANK
17
Section 3.1.    Duties and Responsibilities of Company
17
Section 3.2.    Duties and Responsibilities of Bank
22
Section 3.3.    Conditions Precedent to the Obligations of Bank
23
Section 3.4.    Conditions Related to Retained Loans
25
ARTICLE IV TRADE NAMES, ACCOUNTING SYSTEM; ADVERTISING AND PROGRAM MATERIALS;
PLATFORM
27
Section 4.1.    Trade Names and Trademarks
28
Section 4.2.    Accounting System
27
Section 4.3.    Advertising and Program Materials.
27
Section 4.4.    Intellectual Property
28
Section 4.5.    Relationship Managers
29
ARTICLE V LOAN ORIGINATION, COMPENSATION, AND RESERVE ACCOUNTS
29
Section 5.1.    Loan Origination
29
Section 5.2.    Compensation
29
Section 5.3.    Risk Reserve Account.
29
Section 5.4.    Performance Reserve Account
30
ARTICLE VI EXPENSES
30
Section 6.1.    Expenses
30
Section 6.2.    Taxes
30
ARTICLE VII TERM
30
Section 7.1.    Term
30
Section 7.2.    Renewal
30
ARTICLE VIII TERMINATION
31
Section 8.1.    Termination.
31
Section 8.2.    Effect of Termination
34
ARTICLE IX REPRESENTATIONS AND WARRANTIES
35
Section 9.1.    Company’s Representations and Warranties
35
Section 9.2.    Bank’s Representations and Warranties
38
ARTICLE X MISCELLANEOUS
40
Section 10.1.    Indemnification.
40




--------------------------------------------------------------------------------



Section 10.2.    Limitation of Liability
43
Section 10.3.    Governing Law
43
Section 10.4.    Confidential Information.
43
Section 10.5.    Privacy Law Compliance; Security Breach Disclosure; Data
Security and Business Continuity.
46
Section 10.6.    Force Majeure
49
Section 10.7.    Relationship of Parties; No Authority to Bind
50
Section 10.8.    Severability
50
Section 10.9.    Successors, Third Parties, and Assignment
50
Section 10.10.    Notices
50
Section 10.11.    Waiver; Amendments
51
Section 10.12.    Counterparts
51
Section 10.13.    Specific Performance
51
Section 10.14.    Further Assurances
52
Section 10.15.    Entire Agreement
52
Section 10.16.    Survival.
52
Section 10.17.    Referrals
52
Section 10.18.    Interpretation
52
Section 10.19.    Headings
52
Section 10.20.    Disputes
54
Section 10.21.    Grant of Security Interest; Set Off
53
Section 10.22.    Subcontracting
53







2



--------------------------------------------------------------------------------



Exhibits and Schedules
Exhibit A
Exhibit B
Program Supplement
Compliance Guidelines
Exhibit CService LevelsExhibit DLoan Allocation ScheduleExhibit ECompany Audit
ScopeExhibit F
ACH Procedures
Exhibit F-1 Current ACH Standard Rates
Exhibit G


Compensation
Exhibit G-1 Form of Compensation Statement for Purchased Loans
Exhibit HInsurance RequirementsExhibit IAccounting Reports
Exhibit J
Exhibit K
Exhibit L
Exhibit M
Exhibit N
Exhibit O
Data Submissions and Reports
List of Program Critical Subcontractors and Subcontractors
Retained Loan Representations and Warranties


Corrective Action Plan Details
Vendor Management Policy
Program Cash Flow





These schedules, exhibits and other attachments have been omitted pursuant to
Item 601(a)(5) of Regulation S-K. The registrant undertakes to provide such
information to the Commission upon request.




3




--------------------------------------------------------------------------------



PROGRAM AGREEMENT
THIS PROGRAM AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, and including all schedules, attachments, exhibits and
Program Supplements, this “Agreement”) is made and entered into as of this
August 11, 2020 (the “Effective Date”), by and among METABANK, NATIONAL
ASSOCIATION, a national bank (“Bank”), and Oportun, Inc., a Delaware corporation
(“Company”). Company and Bank are sometimes referred to herein as a “Party” or
together as the “Parties.”
WHEREAS, Bank is engaged in the business of making consumer loans throughout the
United States;
WHEREAS, Company is in the business of soliciting, marketing, underwriting and
servicing consumer loans;
WHEREAS, Bank desires to receive, and Company desires to provide, certain
services, including soliciting, marketing, underwriting, data analysis and fraud
prevention, with respect to consumer loans made by Bank; and
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements contained herein, for good and valuable
consideration, the receipt and sufficiency of which are hereby conclusively
acknowledged, the Parties agree as follows:
ARTICLE I


DEFINITIONS AND CONSTRUCTION
Section 1.1.    Definitions. In addition to definitions provided for other terms
elsewhere in this Agreement and except as otherwise specifically indicated, the
following terms shall have the indicated meanings set forth in this Section 1.1.
“Accounting Reports” is defined in Section 10.5(e).
“ACH” means automated clearing house.
“ACH Instructions” is defined in Exhibit A.
“Active Retained Loan Average Balance” is defined in Exhibit G.
“Advertising Materials” means, with respect to any Program, all materials used
by Company and approved by Bank in the performance of its marketing and
solicitation services contemplated under this Agreement, including, without
limitation, advertisements, direct mail pieces, digital ads, brochures, website
materials and any other similar materials.
1

--------------------------------------------------------------------------------



“Affiliate” means, with respect to any specified Person, any Person who directly
or indirectly controls, is controlled by or is under common control with the
specified Person. For the purpose of this definition, the term “control”
(including with correlative meanings, the terms controlling, controlled by and
under common control with) means the power to direct the management or policies
of such Person, directly or indirectly, through the ownership of fifty percent
(50%) or more of a class of securities having ordinary voting power for the
election of directors of such Person.
“Agreement” is defined in the Preamble.
“Anti-Money Laundering Laws” is defined in Section 9.1(j).
“Applicable Laws” means all federal, state and local laws, statutes, ordinances,
regulations and orders, together with all written rules and guidelines
established by self-regulatory organizations, such as Nacha, or government
sponsored entities, applicable to a Party or relating to or affecting any aspect
of any Program (including, without limitation, the Loans), and all written
requirements of any Regulatory Authority having jurisdiction over a Party or any
activity provided for in this Agreement or any Program Document, as any such
laws, statutes, regulations, orders and written requirements may be amended and
in effect from time to time during the term of this Agreement. Without
limitation of the foregoing, “Applicable Law” shall include any order, decision,
injunction or similar pronouncement of any court, tribunal, or arbitration panel
as well as any written regulations, policy statements, published
interpretations, directives, consent orders or any similar written pronouncement
of a Regulatory Authority applicable to the acts of Bank, Company, or a
Subcontractor as they relate to any Program or a Party’s performance of its
obligations under the Program Documents.
“Bank” is defined in the Preamble.
“Bank Origination Fee” is defined in Section 1.1 of Exhibit G.
“Bank Privacy Notice” means the privacy notice prepared by Bank to be provided
to Borrowers in connection with Loans.
“Bank Required Interest” is defined in Section 2.3(a)(i) of Exhibit G.
“Borrower” means, with respect to any Loan, each Person who is a borrower under
such Loan (including each co-borrower if applicable) and each other obligor
(including any co-signor or guarantor) of the payment obligation for such Loan.
“Business Day” means any day upon which national banks located in South Dakota
are open for business, but excluding Saturdays and Sundays.
“Cash Annual Percentage Rate” is defined in Section 3.6(b).


2



--------------------------------------------------------------------------------



“Change of Control Event” means, with respect to the other Party, any
transaction or series of transactions (as a result of a tender offer, merger,
consolidation, reorganization, recapitalization, stock acquisition or otherwise)
that results in (A) any Person or “group” (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder acquiring, directly or indirectly, a majority
of the combined voting power of the outstanding securities of such other Party
(or its Controlling Parent (as defined below), if there is one) entitled to vote
generally in the election of directors (or any equivalent governing body);
provided, however, that any merger or consolidation of such other Party with and
into any of such other Party's direct or indirect subsidiaries or parent
companies or direct or indirect subsidiaries of such parent company, shall not
constitute a “Change of Control” hereunder so long as the Controlling Parent
prior to such merger or consolidation shall, after giving effect to such merger
or consolidation, own and control, directly or indirectly and beneficially and
of record, not less than a majority of the combined voting power of the
outstanding securities of the surviving entity from such merger or consolidation
entitled to vote generally in the election of directors (or any equivalent
governing body), (B) the sale, lease, license, exchange, conveyance, transfer or
other disposition of all or substantially all of the assets of such other Party
(or its Controlling Parent, if there is one), or (C) the Controlling Parent (if
there is one) ceasing to own, directly or indirectly and beneficially and of
record, a majority of the combined voting power of the
outstanding securities of such other Party entitled to vote generally in the
election of directors (or any equivalent governing body). “Controlling Parent”
means, with respect to such other Party, the ultimate Person (if any) that owns
and controls as of the date hereof, directly or indirectly and beneficially and
of record, a majority of the combined voting power of the outstanding securities
of such other Party entitled to vote generally in the election of directors (or
any equivalent governing body).
“Charged-Off Loan” means any Loan that has been charged off in accordance with
the Charge Off Policy (as defined in the Loan Servicing Agreement), including
due to the death or bankruptcy of the Borrower, a settlement with the Borrower,
or identity fraud; provided, however, that, notwithstanding the foregoing, any
Loan with respect to which any scheduled payment remains unpaid for more than
120 days from the related due date or for which the Borrower becomes deceased or
bankrupt shall be a Charged-Off Loan as of the month-end calculation in which
such event occurs.
“CMS” is defined in Section 3.1(i).
“Collection Account” is defined in Section 2.3(b) of Exhibit G.
“Collections” is defined in Section 2.3(b) of Exhibit G.
“Commencement Date” is defined in Section 1.4 of Exhibit G.
“Company” is defined in the Preamble.
3



--------------------------------------------------------------------------------



“Company Platform” means, with respect to any Program, the technology, including
all computer software, proprietary system information, know-how and other
technology and information, together with all related documentation, developed
and owned by, or licensed by third parties to, Company relating to the Loans
originated by Bank pursuant to this Agreement, including the website or websites
(including any sub-domain thereof) operated by Company, and any and all future
versions thereof, and any and all enhancements, upgrades, modifications and
improvements thereto and derivative works thereof owned by Company or licensed
by third parties to Company, and all Intellectual Property Rights therein owned
by Company or licensed by third parties to Company.
“Company’s Profit Share” is defined in Section 2.4(c) of Exhibit G.
“Compliance Guidelines” means, with respect to a Program, the Compliance
Guidelines entered into by Bank and Company with respect to such Program, in
form and substance substantially identical to the form of Compliance Guidelines
attached hereto as Exhibit B, as amended from time to time in accordance with
Section 2.2.
“Confidential Information” is defined in Section 10.4(a).
“Credit Model” means the models, algorithms, formulae and others aspects of the
automated credit scoring system used to approve or deny an application for
credit under a Program and adopted by Bank, as further described in
documentation for the Loan risk model provided by Company to Bank from time to
time. For avoidance of doubt, the Underwriting Guidelines shall not be
considered part of the Credit Model.
“CST” means Central Standard Time.
“Customer Information” is defined in Section 10.5(a).
“Disclosing Party” is defined in Section 10.4(b).
“Dispute” is defined in Section 10.20(a).
“Effective Date” is defined in the Preamble.
“Excess Interest” is defined in Section 2.3(a)(ii) of Exhibit G.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” is defined in Section 2.3(a)(iii) of Exhibit G.
“Fee Start Date” is defined in Section 1.4 of Exhibit G.
“FFIEC” means the Federal Financial Institutions Examination Council.
“Funds Flow” is defined in Section 2.4.
4



--------------------------------------------------------------------------------



“Funding Facility” is defined in Section 2.3(c)(iii).
“GLBA” means Title V of the Gramm-Leach-Bliley Act, 15 U.S.C. §§ 6801 et seq.
“Government List” means (i) the Annex to Presidential Executive Order 13224
(Sept. 23, 2001), (ii) OFAC’s most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx
or any successor website or webpage) and (iii) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained by a Governmental
Authority that financial institutions are required by Applicable Laws to screen
against prior to originating a loan or that Bank notifies Company in writing is
now included in “Government List.”
“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise), including without
limitation, the Office of the Comptroller of the Currency, the Department of
Justice, the FDIC, and the Consumer Financial Protection Bureau whether now or
hereafter in existence, including without limitation, any Regulatory Authority.
“Holding Period” is defined in Exhibit A.
“Information Security Incident” is defined in Section 10.5(b).
“Initial Term” is defined in Section 7.1.
“Intellectual Property Rights” means all intellectual property rights,
worldwide, including without limitation, any invention, whether patentable or
otherwise, copyright, Marks, trade secret or patent rights and any United States
or foreign registrations or letters patent or applications for any of the
foregoing including any renewals, extensions, divisionals, continuations,
continuations-in-part or reissues thereof and any reexamination certificates
relating thereto. The Parties agree that Intellectual Property Rights belonging
to Company shall not include any Marks or other Intellectual Property Rights of
Bank. The Parties agree that Intellectual Property Rights belonging to Bank
shall not include Marks or Intellectual Property Rights of Company.
“Interim Interest” is defined in Section 1.1 of Exhibit G.
“Loan” means an unsecured consumer installment loan made by Bank to a Borrower
under a Program.
“Loan Agreement” means, with respect to a Loan, Bank’s form of document or
documents containing the terms and conditions of such Loan, including the loan
agreement, Truth In Lending Act disclosures, all attachments and schedules
thereto and any related Bank Privacy Notice or other disclosures required by
Applicable Laws.
5



--------------------------------------------------------------------------------



“Loan Allocation Schedule” is defined in Section 2.3(a).
“Loan Applicant” means each prospective Borrower (including each prospective
co-Borrower if applicable) that has completed a Loan Application for a Loan.
“Loan Application” means the paper document, electronic application, or verbal
application made in person and captured electronically by Company, submitted by
a Loan Applicant when requesting a Loan, together with any exhibits, supporting
documentation and other ancillary materials.
“Loan Documents” means, collectively, with respect to any Loan, the single,
authoritative, original, signed version of the Loan Agreement, the note (if one
is used to document the Loan), and any other documents signed by the Borrower in
connection with the Loan Agreement.
“Loan File” means the file maintained by Company or its Subcontractors with
respect to a Loan which shall contain the Loan Application, credit report(s),
underwriting score (if any), a copy of the Loan Documents and the payment and
servicing history associated with that Loan.
“Loan Losses” is defined in Section 2.3(b)(ii) of Exhibit G.
“Loan Origination Fee” means, with respect to a Loan, any up-front origination
fee charged to the related Borrower or Borrowers for such Loan pursuant to the
Loan Documents, the calculation of which is described in the related Program
Supplement and Underwriting Guidelines.
“Loan Proceeds” means, for any Loan, the funds disbursed to or on behalf of a
Borrower pursuant to a Loan funded by Bank under the related Program.
“Loan Production Office” means an office, working location, or storefront open
to the public that is established and operated solely by Company, which may
include a work site located within a business establishment not exclusively
operated by Company, at which Company performs certain customer support services
as an agent of Bank and administrative functions to assist Loan Applicants and
Borrowers. For the avoidance of doubt, a Loan Production Office is not a branch
of Bank.
“Loan Purchase Agreement” means any loan sale or purchase agreement, including
all schedules and exhibits thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time, related to a Program that
is entered into among Bank, as seller thereunder, a Purchaser, as purchaser
thereunder, and Company, as servicer thereunder, pursuant to which Bank agrees
to sell to such Purchaser the related Loans.
“Loan Servicing Agreement” means the loan servicing agreement, including all
schedules and exhibits thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time, related to a Program that
is entered into between
6



--------------------------------------------------------------------------------



Bank and Company as servicer thereunder, pursuant to which Company agrees to
service Loans held by Bank during the Holding Period and Retained Loans.
“Loan Servicing Services” means all services that Company is obligated to
perform under the Loan Servicing Agreement.
“Loan Trailing Risk Retention Fee” is defined in Section 1.3 of Exhibit G.
“Losses” is defined in Section 10.1(c).
“Marks” means trademarks, trade names, service marks, logos, brands, corporate
names, trade dress, domain names, designations and other source identifiers or
indicia of goods or services, whether registered or unregistered, and all
registrations and applications for registration of the foregoing, and all
issuances, extensions, and renewals of such registrations and applications, and
the goodwill associated with any of the foregoing.
“Maximum Facility Amount” is defined in Section 3.2(c).
“Maximum Retained Loan Amount” is defined in Section 2.3(b)(i).
“Minimum Monthly Fees” is defined in Section 1.4 of Exhibit G.
“Minimum Performance Reserve Balance” is defined in Section 2.4(d) of Exhibit G.
“Minimum Retained Loan Amount” is defined in Section 2.3(a).
“Monthly Distribution Date” is defined in Section 4.2 of Exhibit G.
“Monthly Excess Interest Vintage” is defined in Section 2.3(a)(iv) of Exhibit G.
“Monthly Documentation Fee for Purchased Loans” is defined in Section 1.5 of
Exhibit G.
“Monthly Documentation Fee for Retained Loans” is defined in Section 2.2 of
Exhibit G.
“Notification Related Costs” is defined in Section 10.5(c).
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Other Buyer” is defined in Section 2.3(b)(ii).
“Other Purchaser” means a third party unaffiliated with Company that enters into
a Loan Purchase Agreement for non-Charged Off Loans with Company.
“Party” is defined in the Preamble.
7



--------------------------------------------------------------------------------



“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time.
“Patriot Act Offense” is defined in Section 9.1(j).
“Performance Reserve Account” is defined in Section 2.4 of Exhibit G.
“Person” means any individual, corporation, partnership, limited liability
company, business trust, joint tenant or tenant-in-common, joint venture,
estate, trust, unincorporated association, any other entity of whatever nature,
any Governmental Authority and any fiduciary acting in such capacity on behalf
of any of the foregoing.
“Privacy Requirements” is defined in Section 10.5(a).
“Program” means any loan program established by Bank in accordance with and
subject to the terms and conditions of this Agreement, the Loan Purchase
Agreement and the Loan Servicing Agreement, and that is described in a Program
Supplement and a Program Requirements Document, which loan program includes the
marketing and servicing by Company of Loans made by Bank to Borrowers who are
identified by Company and meet the Underwriting Guidelines for the Program.
“Program Critical Subcontractor” means any Subcontractor engaged by Company in
connection with the Program (a) that has products or services involving critical
financial services, regulated business activities or functions or critical
business activities, (b) that could cause Company to face significant regulatory
and/or business risk if such party failed to perform, (c) that engages in
consumer-facing activities with significant consumer impact, (d) that provides
information that Company may rely upon (or is the basis for the derivation of
data) in the preparation of Company’s financial statements, financial reporting
or related disclosures, (e) that receives, stores, transmits, processes, or
otherwise has access to Customer Information, or (f) that is identified on
Exhibit K as a Program Critical Subcontractor.


“Program Documents” means this Agreement, each Loan Purchase Agreement, the Loan
Servicing Agreement, and any other documents delivered or executed by Company
and Bank in connection with the Program.
“Program Guidelines” means, as and to the extent applicable to the obligations
to be performed by each Party hereunder, the written policies, procedures,
guidelines, manuals, and servicing instructions regarding the administration of
a Program which have been delivered to Company by Bank or developed by Company
and approved by Bank in writing for use by Company, including in its management
of its Subcontractors (as the same may be modified from time to time in
accordance with Section 2.2), which policies, procedures and guidelines shall
include, without limitation, the applicable Program Requirements Document, the
Compliance Guidelines, Vendor Management Policy, Funds Flow, Loan Production
Office guidelines and risk management program, and the Underwriting Guidelines
related to such Program as well as other written guidelines set forth in the
applicable Program Supplement. For the avoidance of doubt, if any term or
8



--------------------------------------------------------------------------------



condition of this Agreement or the Loan Servicing Agreement conflicts with a
similar term or agreement in the Program Guidelines, the Program Guidelines
shall control.
“Program Materials” means all documents, materials and methods used in
connection with the performance of the Parties’ obligations under this
Agreement, including without limitation the forms of the Loan Applications and
Loan Agreements, disclosures required by Applicable Laws or Bank policies,
change in terms or E-SIGN disclosures, training materials, Loan Applicant and
Borrower communications and scripting, collection materials, and the like. For
the avoidance of doubt, the term shall not include Advertising Materials or
Program Guidelines.
“Program Records” is defined in Section 3.1(j).
“Program Requirements Document” means a description and explanation of the
parameters and features of each Program using the form provided by Bank,
together with any accompanying exhibits or schedules, which may be amended from
time to time in accordance with Section 2.2 of this Agreement.
“Program Supplement” means the program supplement attached hereto as Exhibit A
with respect to the Program, which sets forth the mechanisms by which the Loans
are decisioned and funded. For the avoidance of doubt, if any term or condition
of this Agreement conflicts with a similar term or condition in any Program
Supplement, the Program Supplement shall control.
“Purchase Failure” means a failure by a Purchaser, for any reason, to purchase
any Loan allocated to such Purchaser by Company pursuant to Section 2.3(a) as
required by the applicable Loan Purchase Agreement.
“Purchase Price” is defined in Section 1.1 of Exhibit G.
“Purchased Loan” is a Loan that is not a Retained Loan and is purchased by a
Purchaser pursuant to a Loan Purchase Agreement.
“Purchaser” means Company or any Affiliate of Company that enters into a Loan
Purchase Agreement with Bank to purchase Loans.
“Recoveries” means with respect to any period, all collections (net of expenses)
received during such period in respect of a Loan after it became a Charged-Off
Loan.
“Regulatory Authorities” means the Office of the Comptroller of the Currency
(“OCC”), the FDIC, the Consumer Financial Protection Bureau (“CFPB”), and any
other local, state or federal regulatory authority that currently has, or may in
the future have, jurisdiction or exercise regulatory or similar oversight with
respect to Bank, and in connection with activities relating to the Program,
Company or Program Critical Subcontractors (except that nothing herein shall be
deemed to constitute an
9



--------------------------------------------------------------------------------



acknowledgement by Bank that any Regulatory Authority other than the OCC and the
FDIC has jurisdiction or exercises regulatory or similar oversight with respect
to Bank).
“Release Date” is defined in Section 2.3(a)(iv) of Exhibit G.
“Remediation Efforts” is defined in Section 10.5(b).
“Renewal Term” is defined in Section 7.2.
“Restricted Party” is defined in Section 10.4(b).
“Retained Loan(s)” is defined in Section 2.3(b)(i).
“Retained Loan Profit Sharing” is defined in Section 2.3 of Exhibit G.
“Retained Loan Net Annualized Loss Rate” means the ratio of (i) the gross
Charged-Off Loans during the prior calendar month less Recoveries received
during such calendar month for all Retained Loans, multiplied by twelve (12);
and the outstanding balance as of the last day of such calendar month for all
Retained Loans.
“Risk Reserve Account” is defined in Section 5.4(a).
“Risk Reserve Minimum Amount” is defined in Section 5.4(a).
“SEC” is defined in Section 10.4(f).
“Shortfall Obligation” is defined in Section 1.4 of Exhibit G.
“Subcontractor” means those Program Critical Subcontractors and other
Subcontractors identified on Exhibit K as well as any third-party service
provider retained by Bank or Company to perform one or more obligations of such
Party under this Agreement. For the avoidance of doubt for purposes of this
Agreement, neither Company nor Bank shall be considered a “Subcontractor” of the
other.

“Term” is defined in Section 7.2.
“Third-Party Purchaser” means a third party unaffiliated with Company that
enters into a Loan Purchase Agreement with Company and Bank to purchase Loans.
“Transfer Event” is defined in Section 3.5.
“Underwriting Guidelines” means, with respect to a Program, the underwriting
requirements adopted by Bank, as amended from time to time pursuant to Section
2.2, which shall consist of the program standards, the underwriting operations
manual, risk model white paper and shall be applied by Company in processing
Loan Applications in connection with such Program on behalf of Bank; provided,
however, that (a) outputs of the Credit Model may be part of the Underwriting
Guidelines, but (b) the Credit Model itself shall not be considered part of the
Underwriting Guidelines.
10



--------------------------------------------------------------------------------



“Vendor Management Policy” is defined in Section 10.22(c).
“Waterfall” is defined in Section 2.3(b) of Exhibit G.
Section 1.2.    Construction. As used in this Agreement: (i) all references to
the masculine gender shall include the feminine gender (and vice versa); (ii)
all references to “include,” “includes,” or “including” shall be deemed to be
followed by the words “without limitation;” (iii) references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; (iv) references to another agreement,
instrument or other document means such agreement, instrument or other document
as the same may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof; (v) references to “dollars” or “$” shall
be to United States dollars unless otherwise specified herein; (vi) unless
otherwise specified, all references to days, months or years shall be deemed to
be preceded by the word “calendar”; (vii) all references to “quarter” shall be
deemed to mean calendar quarter; (viii) unless otherwise specified, all
references to an article, section, subsection, exhibit or schedule shall be
deemed to refer to, respectively, an article, section, subsection, exhibit or
schedule of or to this Agreement and (ix) unless the context otherwise clearly
indicates, words used in the singular include the plural and words in the plural
include the singular.
ARTICLE II


GENERAL PROGRAM DESCRIPTION
Section 2.1.    General Description.
(a)    The Parties have initially agreed to offer one Program, namely the
Oportun Personal Loan Program issued by MetaBank. The Program Supplement for
this Program is attached hereto as Exhibit A. The Parties further agree that, in
accordance with the Program Guidelines, the Program shall consist of the making
of Loans by Bank in the states listed in the Program Requirements Document, as
may be amended from time to time, and the marketing, underwriting,
administration, data analysis, modeling, fraud prevention and servicing of the
Loans by Company, on behalf of Bank and subject to Bank’s control, oversight and
direction, pursuant to the Program Documents. The Parties further agree that any
review, approval, consent or other involvement by Bank in any action, any
document preparation, any review or any other Company action, shall not relieve
Company from its obligation to ensure that the Loans originated by Bank and Loan
Applications are processed in compliance with Applicable Laws, the Program
Guidelines and the Program Supplement for the Program.
(b)    The Parties may from time to time agree to add additional Programs, each
of which shall be subject to the terms and conditions of this Agreement, by
executing and delivering an amendment to this Agreement in accordance with
Section 10.11. Additionally, Bank shall work in good faith with Company to
explore the terms and conditions for such additional Programs and Program
Guidelines. As part of the Program Guidelines, the Parties hereby agree to
further cooperate in good faith to develop a Program
11



--------------------------------------------------------------------------------



Requirements Document, subject to Bank’s final written approval, for each such
additional Program proposed to be offered under this Agreement. Company shall
perform its obligations under the Program Documents in accordance with
Applicable Laws, the Program Guidelines and the Program Supplement, including
without limitation the Program Requirements Document.
(c)    Bank shall be the only lender in the Program unless and until one of the
following events occurs: (i) at any time, Bank has originated Loans in the
immediately preceding twelve (12) calendar months having a total maximum
original principal balance exceeding the current Maximum Facility Amount (as
herein defined), (ii) the total aggregate outstanding principal balance of Loans
originated in the Program has exceeded [****], or (iii) Bank has decreased or
suspended Loan originations in the Program. Bank acknowledges that the Program
for purposes of this subsection does not include any similar consumer
installment loan program in which Company or Company’s Affiliate acts as the
lender. If any of the events described in (i), (ii) or (iii) occurs, Company may
engage another FDIC-insured depository institution to make Loans in the Program,
provided that before Company negotiates credit program terms with another
FDIC-insured depository institution, Company shall notify Bank of its intent and
Bank shall have the right to exclusively negotiate with Company for a period of
thirty (30) days and the right, during such period, to make a first offer to
originate in respect of Company’s loan origination programs.


Section 2.2.    Program Modifications.
(a)    Company may suggest changes to a Program, the Program Guidelines, Program
Materials or Advertising Materials at any time, subject to the prior written
consent of Bank, which consent shall not be unreasonably withheld or delayed and
in any event shall be denied or approved within ten (10) Business Days of
request from Company. Company shall be responsible for all costs associated with
any such changes suggested by Company and approved by Bank. Bank may require
changes to a Program, the Program Guidelines, Program Materials or Advertising
Materials in its good-faith and reasonable discretion upon sixty (60) calendar
days’ notice to Company, provided, however, that such advance notice period
shall not be required if such change (i) is necessary to respond to any concern
from a Regulatory Authority or recent enforcement trends, (ii) is necessary in
order to cause the Program to remain in compliance with Applicable Laws, or
(iii) is necessary to alleviate safety and soundness risk to Bank or avoid harm
to Borrowers in connection with the Program and providing sixty (60) calendar
days’ prior notice is not feasible, in which case Bank shall provide notice as
soon as commercially practicable. Bank shall take commercially reasonable steps
to prevent undue expense for Company when making any changes that would impact
Advertising Materials or Program Materials and that are already in production.
Unless otherwise mutually agreed upon by the Parties, upon Company’s receipt of
written notice from Bank of any such changes to a Program, the Program
Guidelines, Program Materials or Advertising Materials, Company shall implement
such changes as soon as commercially practicable upon receipt of notice of such
change or determination (or such shorter period required by Applicable Law or a
Regulatory Authority). Company shall take all actions deemed necessary by Bank,
in Bank’s commercially reasonable discretion, taking into account any
legally-binding effective date with respect to any change in Applicable Laws and
the legal, compliance and reputation risks to the Parties, to implement the
modification in the manner and time period specified
12



--------------------------------------------------------------------------------



by Bank. Notwithstanding the foregoing, in the event Bank requires any
modifications to a Program, the Program Guidelines, Program Materials or
Advertising Materials that would require modifications to any aspect(s) of the
Company Platform, Bank agrees to provide Company with adequate time as may be
necessary for Company to implement such changes (provided that, for
modifications resulting from a change that Bank, in its sole discretion,
reasonably determines is necessary to comply with Applicable Laws or by request
of a Regulatory Authority, Bank shall not have any obligation to originate Loans
until such modifications have been completed). Company shall bear all reasonable
costs related to any changes requested by Bank pursuant to the circumstances set
forth in clauses (i), (ii) or (iii) of this Section. Bank shall reimburse
Company for all reasonable out of pocket costs related to any other changes
requested by Bank pursuant to this Section.


(b)    Company shall ensure that any changes or modifications proposed by
Company or required by Bank pursuant to this Section are implemented in
compliance with Applicable Laws and that all Borrowers who may be affected by
such changes or modifications receive notice in a communication approved by Bank
pursuant to Section 4.2 below if required by Applicable Laws. Company shall
preserve evidence of its compliance with the requirements set forth in this
subsection and shall provide a copy of such records to Bank upon request.


Section 2.3.    Allocation, Retained Loans, and Purchased Loans.
(a)    Allocation. Subject to Bank’s rights under this Agreement to suspend or
terminate Loan originations and retentions and to modify Retained Loan amounts,
Bank shall, in accordance with the allocation process described on Exhibit D
(the “Loan Allocation Schedule”), retain the allocated portion of all Loans
originated by Bank in the Program up to an aggregate original principal amount
equal to [****] (“Minimum Retained Loan Amount”). When the Minimum Retained Loan
Amount is reached from time to time, Company shall, on behalf of Bank and upon
initial approval of each Loan, continue to allocate Loans for sale to Purchasers
or retention by Bank using the allocation process described in the Loan
Allocation Schedule, which process, in all cases, shall designate Loans for sale
or retention in a random, equitable and nondiscriminatory manner without the
application of any adverse criteria. Company shall ensure that Loans allocated
for sale to Purchasers are tagged as “Held for Sale” and that Loans allocated
for retention by Bank are tagged as “Held to Maturity” on the accounting and
loan tracking system, including databases and analytic interfaces, used in the
Program. Company shall provide Bank with a monthly estimate of Loans to be
retained by Bank and those to be sold to a Purchaser five (5) days prior to the
first day of each month.
(b)    Retained Loans.
(i)    Provided Company has administered Bank Loan Applications in compliance
with the Underwriting Guidelines in sufficient volumes necessary for Bank to
originate such Loans and subject to Company’s performance of its obligations
under the Program Documents and Bank’s right to cease retaining Loans as
described in this Agreement, Bank shall, in accordance with the Loan Allocation
Schedule, retain Loans up to the Minimum Retained Loan Amount and, thereafter,
Loans designated for retention by Bank in accordance with Section
13



--------------------------------------------------------------------------------



2.3(a) (collectively, “Retained Loans”) on its balance sheet in an amount not to
exceed [****] (the “Maximum Retained Loan Amount”). The Maximum Retained Loan
Amount shall be calculated each calendar month as the aggregate outstanding
principal amount of the Loans as of the last day of each calendar month. Company
shall use commercially reasonable efforts to generate Loan volume sufficient to
meet the Maximum Retained Loan Amount, and the Parties may mutually agree to
modify the Maximum Retained Loan Amount in Banks’ discretion, but subject to
Company’s consent, which shall not be unreasonably withheld. Bank reserves the
right to reduce the Maximum Retained Loan Amount based on a breach of the
conditions set forth in Section 3.6 (Conditions related to Retained Loans), or
an inadequate minimum reserve balance in the Risk Reserve Account as described
in Section 5.4 (Risk Reserve Account) or Performance Reserve Account as
described in Section 2.4 (Performance Reserve Account) to Exhibit G
(Compensation).
(ii)    Notwithstanding Section 2.3(b)(i), Bank shall have the right to sell the
Retained Loans to any third party (an “Other Buyer”) at any purchase price
satisfactory to Bank; provided, that Bank shall provide written notice to
Company of Bank’s desire to sell the Retained Loans and provide Company the
right of first offer to purchase such Retained Loans at a purchase price equal
to [****], within sixty (60) calendar days of Company receiving such notice from
Bank. If Company does not elect to exercise its right of first offer and
complete such purchase by paying Bank the purchase price within sixty (60)
calendar days of Company receiving such notice from Bank, Bank may proceed in
selling the Retained Loans to an Other Buyer, provided (A) Company shall have
the right and agrees to continue servicing such Loans on behalf of the Other
Buyer and the Other Buyer shall agree to the terms of a servicing agreement with
Company that are substantially the same as the Loan Servicing Agreement,
including with respect to servicing fees and costs payable by each party and (B)
the Parties shall arrange for payment by Bank to Company of the future Excess
Interest pertaining to the sold Retained Loan to an Other Buyer by either (1)
[****], or (2) [****]. Upon the earlier of notification from Company that it
will not be exercising its right of first offer or the lapse of the sixty- (60-)
day offer period, Bank shall notify Company of its payout election. In the event
Company declines to exercise its right of first offer as described above, the
Parties agree that Bank may elect to reduce its Maximum Retained Loan Amount by
the amount of Retained Loans offered by Bank to Company.
(c)    Purchased Loans.
(i)    Company shall be responsible for securing Purchasers with sufficient
funding capacity to purchase all Loans allocated for purchase pursuant to this
Agreement and the Loan Allocation Schedule. If at any time there are not any
Purchasers with sufficient funding capacity to purchase all Loans allocated for
purchase pursuant to this Agreement and the Loan Allocation Schedule, Company
shall promptly notify Bank and Bank shall have the right to immediately suspend
14



--------------------------------------------------------------------------------



the origination of Loans. Company acknowledges and agrees that each Purchaser
must be approved in advance by Bank, which approval will not be unreasonably
withheld or delayed by Bank, and must enter into a Loan Purchase Agreement with
Company and Bank on terms reasonably acceptable to Bank. Each Purchaser approved
by Bank will enter into a Loan Purchase Agreement with Bank that shall provide
for Purchaser to purchase from Bank, on the terms and conditions set forth in
such Loan Purchase Agreement, such Loans that are originated by Bank hereunder
and designated for purchase from time to time. Bank must hold Loans designated
for purchase for the Holding Period set forth in Exhibit A and shall sell such
Loans to Purchasers on a daily basis each Business Day after the expiration of
the Holding Period, unless otherwise mutually agreed upon by the Parties. At all
times prior to receipt by Bank of the Purchase Price for a Loan, Bank shall be
the sole owner of such Loan, shall bear the risk of loss of such Loan for any
charge off event occurring during the Holding Period, and be entitled to any and
all payments of interest and principal thereupon, less the compensation owed to
Company with respect to Purchased Loans as described in Exhibit G (Compensation)
for such Loan.
(ii)    Termination or Breach of a Loan Purchase Agreement.
A.    Purchase Failure by Purchaser. If a Purchase Failure occurs under a Loan
Purchase Agreement with a Purchaser that is not cured within three (3) Business
Days, Company (if not the Purchaser) shall purchase Loans affected by the
Purchase Failure within three (3) Business Days. If any such Loans have not been
purchased by Company for the full Purchase Price within three (3) Business Days
of receiving notice of such Purchase Failure, Bank may sell such Loans to a
third party or choose to retain such Loans. If Bank elects to retain such Loans
as Retained Loans, Company shall promptly re-tag such Loans from “Held for Sale”
to “Held to Maturity” on Company’s accounting and loan tracking system. If,
despite Bank’s reasonable efforts, Bank is required to sell such Loans at less
than the Purchase Price, Bank shall be entitled to recover such deficiency
(i.e., the difference between the Purchase Price and the amount received by Bank
from such purchaser) first from any funds available to Bank in the cash or
letter of credit reserve maintained by the Purchaser pursuant to a Loan Purchase
Agreement, and if such amount is insufficient, second, from Collections pursuant
to the Waterfall described in Exhibit G, and if such amount is insufficient,
third from the Performance Reserve Account.
B.     Purchase Failure by a Third-Party Purchaser. If a Purchase Failure occurs
with respect to a Third-Party Purchaser that is not cured within three (3)
Business Days, Company or another
15



--------------------------------------------------------------------------------



Purchaser designated by Company may purchase such Loans. If any such Loans have
not been purchased by Company or its designated Purchaser for the full Purchase
Price within three (3) Business Days of receiving notice of such Purchase
Failure, Bank may sell such Loans to a third party or choose to retain such
Loans. If Bank elects to retain such Loans as Retained Loans, Company shall
promptly re-tag such Loans from “Held for Sale” to “Held to Maturity” on
Company’s accounting and loan tracking system. If, despite Bank’s reasonable
efforts, Bank is required to sell such Loans at less than the Purchase Price,
Bank shall be entitled to recover such deficiency (i.e., the difference between
the Purchase Price and the amount received by Bank from the purchaser) first
from any funds available to Bank in the cash or letter of credit reserve
maintained by the Purchaser pursuant to a Loan Purchase Agreement, and if such
amount is insufficient, second, from Collections pursuant to the Waterfall
described in Exhibit G, and if such amount is insufficient, third from the
Performance Reserve Account.
C.    In the event of an uncured Purchase Failure where Company does not
purchase the affected Loans, Bank shall not have any obligation to pay Company
its share of Excess Interest in the Performance Reserve Account until the Loans
affected by the Purchase Failure have been sold and Bank has recovered any Loan
sale deficiency that it experiences pursuant to Section 2.3(a).
D.    Upon receipt of notice by Bank to Company that a Purchase Failure has
occurred with respect to a Purchaser or that a Purchaser has breached any other
material obligation, representation or warranty under the Loan Purchase
Agreement, Company shall immediately suspend designating any new Loans for
purchase to such breaching Purchaser until the Purchaser has cured the Purchase
Failure or other material breach to Bank’s reasonable satisfaction. Company
shall have five (5) days to identify a replacement Purchaser for such Loans,
which purchaser is subject to Bank’s approval, which approval shall not be
unreasonably withheld. Bank shall be entitled to suspend origination of new
Loans if there are not any Purchasers to purchase Loans in lieu of the breaching
Purchaser.
E.    In the event of chronic Purchase Failures by two or more Purchasers, where
Company does not purchase the Loans, Bank shall have the right to terminate this
Agreement if Company does not correct the Purchase Failures and address the
Purchase
16



--------------------------------------------------------------------------------



Failures with the Purchaser to the reasonable satisfaction of Bank within a
reasonable time agreed to by the Parties.
F. If, for a period of thirty (30) days or more, there are not any Purchasers in
good standing with Loan Purchase Agreements obligating them to purchase Loans
from Bank, Bank may terminate the Program Documents.
Section 2.4.     Funds Flow. The parties shall mutually agree upon the flow of
funds with respect to Loan disbursements, repayments, purchase transactions and
the distribution of compensation between the Parties and such funds flow shall
upon finalization be incorporated in this Agreement by reference (“Funds Flow”).
Each Party agrees to comply with the finalized Funds Flow in performing its
obligations under the Program Documents.
ARTICLE III


DUTIES OF COMPANY AND BANK
Section 3.1.    Duties and Responsibilities of Company. Company shall perform
and discharge the following duties and responsibilities in connection with the
services provided to Bank:
(a)    Company shall be responsible for the marketing of the Program and the
Loans thereunder on behalf of Bank to persons through use of the Advertising
Materials and the related Program Materials for such Program, as approved by
Bank pursuant to Section 4.2. In marketing the Program and the related Loans,
Company shall at all times and in all material respects comply with Applicable
Laws, the terms of the Program Documents and Program Guidelines, which shall
include, without limitation, the regular monitoring of Company’s website, third
party websites and other Advertising Materials. If an additional lender is added
to the Program under Section 2.1(c) and to the extent that potential Borrowers
would qualify for approval under both Bank’s underwriting criteria and the other
lender’s underwriting criteria, Company shall refer potential applicants to Bank
or the other lender using a random selection process in a good-faith, equitable
and nondiscriminatory manner without the application of any adverse criteria.
Notwithstanding any other provision of this Agreement, Bank shall have the right
to audit or verify Company’s compliance with this Section 3.1(a) at any time.
(b)    Company shall provide all services contemplated by this Agreement and the
Loan Servicing Agreement with promptness and diligence and in a professional and
workmanlike manner (unless some other time frame or manner is set forth herein,
in which case such other time frame or manner shall apply), and, as applicable,
at least in accordance with the service levels set forth in Exhibit C (each, an
“SLA”). Company and Bank shall periodically review and measure overall
performance against the SLAs to ensure consistency with the goals and objectives
of this Agreement, and the Parties shall reasonably cooperate to update such
SLAs as necessary.


17



--------------------------------------------------------------------------------



(c)    Company shall perform services under this Agreement in strict adherence
to the Program Guidelines. Company shall maintain policies and procedures for
services it provides to Bank that are designed to implement the Program
Guidelines for each Program and comply with all Applicable Laws. Such policies
and procedures shall be subject to Bank’s approval, not to be unreasonably
withheld or delayed, and shall include policies and procedures relating to
periodic training and on-going monitoring and auditing of Company and
Subcontractors for compliance with this Agreement, the related Program
Guidelines and Program Supplement, and all Applicable Laws. The Vendor
Management Policy (as that term is defined in Section 10.22(c) herein) sets out
Company’s obligations for training, monitoring and auditing Subcontractors in
accordance with the terms of this Agreement.
(d)    Company shall process Loan Applications from Loan Applicants using a Loan
Application form, technology and process that is approved by Bank. Company shall
provide reasonable assistance to each prospective Loan Applicant in completing
the related Loan Application. Company shall operate, on behalf of Bank,
technology that uses the Credit Model and applies the Underwriting Guidelines as
set forth in the Program Guidelines to each completed Loan Application and, in
addition to Company’s fraud processing, shall either pass, fail or refer such
Loan Application on an automated, nondiscretionary basis. Referred loans will be
placed in a queue where the Loan Application will be manually reviewed by a
fraud analyst per Company’s procedures. Company shall ensure that underwriting
determinations are produced in accordance with such technology. Bank shall have
and at all times shall retain the right, in its sole discretion, to reject any
Loan Application and, if a Loan Application is accepted, Bank shall originate
and fund a corresponding Loan. Except as otherwise specified by Bank in the
Program Guidelines, all underwriting determinations will be automated. Company
shall have no discretion to override any Underwriting Guidelines or automated
underwriting determinations without Bank’s prior written approval. All Loan
approvals shall be based upon the information provided by Loan Applicants to
Bank through Company and such other information as may be obtained by Company at
the direction of Bank and pursuant to the applicable Underwriting Guidelines.
Company shall not forward a Loan Application to Bank unless it complies with the
Program Guidelines. At the time Company forwards to Bank any Loan Application
that satisfies the Program Guidelines, Company shall be deemed to represent to
Bank that the identity of the Loan Applicant has been verified in accordance
with Applicable Laws and the Loan Applicant is not listed on any Government
List. All Loan Application processing functions to be performed by Company
hereunder shall be supervised by Bank and Bank shall have the right to review
and audit Loan Applications to ensure compliance with the applicable Program
Guidelines.
(e)    On behalf of Bank, Company shall take reasonable measures to verify the
identity of all Loan Applicants consistent with Applicable Laws and the Program
Guidelines for the related Program and shall, be responsible for performing
initial and periodic OFAC screenings of Loan Applicants and Borrowers in
accordance with all Applicable Laws, including such elements thereof as are
designed by Bank to ensure compliance with Applicable Laws and any internal
policies or procedures of Bank as they may be modified from time to time, and as
have been communicated to Company by Bank
18



--------------------------------------------------------------------------------



in writing. Company shall take such further steps as it or Bank deems reasonably
necessary or as are expressly identified to Company by Bank (including through
modification of the Program Guidelines) to prevent fraud in connection with each
Program.
(f)    On behalf of Bank, Company shall provide notices required by Applicable
Laws, including an adverse action notice and/or notice of incompleteness, using
forms that satisfy or are included in the Program Guidelines, to any Loan
Applicant whose Loan Application is denied for failing to meet the Program
Guidelines or whose Loan Application is started but not completed.
(g)    Company shall, on behalf of Bank and within the timeframes and in the
manner required by Applicable Laws, (i) prepare and deliver to the Loan
Applicant all Loan Documents and all notices required by Bank to document the
Loan, including but not limited to the Loan Agreement, in connection with any
Loan Application for the Loan; (ii) obtain from the Loan Applicant the executed
Loan Agreement; (iii) deliver a copy of the Bank Privacy Notice to the Loan
Applicant, and (iv) produce and deliver any other disclosures to Loan Applicants
and Borrowers that may be required by Bank from time to time pursuant to
Applicable Laws.
(h)    Company or its Subcontractor shall maintain and retain on behalf of Bank
all Program Records, including all original Loan Applications and evidence of
all adverse action notices, notices of incomplete applications, and other
documents relating to the decisioning of Loan Applications in accordance with
the Program Guidelines and for no less than the period required by Applicable
Laws. Company or its Subcontractor shall further maintain copies, as applicable,
of all Loan Documents and any other documents provided to or received from
Borrowers for the period required by Applicable Laws. Company shall provide Bank
with reasonable access to such records described in this Section, or such other
reasonable access Bank may require from time to time to audit the Program,
protect its economic interest in the Loans or respond to requests from a
Regulatory Authority or external auditor.
(i)    Company shall adopt and maintain compliance management systems (“CMS”)
reasonably approved by Bank and reasonably designed to achieve and maintain a “a
satisfactory” rating pursuant to the examination manual of the CFPB and the
FFIEC consumer compliance rating system.
(j)    Company shall provide to Bank data submissions and reports in a form and
format and at such frequencies as reasonably required by Bank to maintain
effective internal controls and monitor Company’s performance under the Program
Documents (including monitoring of its Subcontractors) or to comply with any
Applicable Laws, as set forth in Exhibit J. In addition, Company will deliver to
Bank any information or Program records reasonably requested by Bank with
respect to the Program, including without limitation, Loan Files, and
information relating to loan performance, internal and external audits, funding
and repayment information, approval rates, decline rates, losses, delinquencies,
and collection information and methods (“Program Records”).
19



--------------------------------------------------------------------------------



(k)    Company shall deliver to Bank annual financial statements, including, but
not limited to, balance sheets, related statements of income and cash flow and
all notes and schedules thereto, audited by an independent accounting firm
reasonably acceptable to Bank within one hundred twenty (120) days after the end
of Company’s fiscal year. Such financial statements shall be accompanied by an
opinion of such independent accounting firm that the consolidated financial
statement presents fairly, in all material respects, the financial position of
Company and the results of its operations in accordance with accounting
principles generally accepted in the United States of America. This section
shall not apply so long as Company is directly or indirectly wholly-owned by a
publicly traded company subject to the reporting requirements of Section 13(a)
of the Securities Exchange Act of 1934, as amended (“Exchange Act”).
(l)    Within forty-five (45) days following the end of every calendar quarter,
Company shall provide Bank with unaudited financial statements, including
balance sheet and related statements of income, cash flow and forecast, compiled
by Company and certified by the Chief Financial Officer of Company as presenting
fairly the financial position and results of operations of Company and as having
been prepared in accordance with GAAP consistently applied. This section shall
not apply so long as Company is directly or indirectly wholly-owned by a
publicly traded company subject to the reporting requirements of Section 13(a)
of the Exchange Act.
(m)    Company shall take action, and, as may be applicable, shall cause any of
its Program Critical Subcontractors to take any reasonable action, pursuant to
Company’s Bank-approved Bank Secrecy Act, Anti-Money Laundering, and OFAC Policy
to enable Bank to comply in all material respects with all applicable Anti-Money
Laundering Laws. Without limiting the generality of the foregoing, to the extent
required by the Anti-Money Laundering Laws, Company shall, and, as applicable,
shall cause its Subcontractors to, (i) maintain an anti-money laundering
compliance program that is designed to be in compliance, in all material
respects, with the Anti-Money Laundering Laws, (ii) conduct, in all material
respects, the due diligence required under the Anti-Money Laundering Laws in
connection with all Loan Applicants and Borrowers, including with respect to the
legitimacy of the applicable Borrower and (iii) maintain sufficient information
to identify the applicable Borrower for purposes of compliance, in all material
respects, with the Anti-Money Laundering Laws. Company shall provide notice to
Bank, within five (5) Business Days of receipt, of any notice, written or
otherwise, of any Anti-Money Laundering Law violation or action involving
Company or any of its Subcontractors.
(n)    Company shall make available to Bank, for review and approval prior to
use in connection with the Program, the Credit Model adopted by Bank for the
Program, together with the assumptions incorporated therein and all supporting
data, model validations and analysis, and any modifications or changes thereto.
Notwithstanding anything to the contrary set forth in this Agreement or
elsewhere, Bank acknowledges and agrees that the Credit Model constitutes
“Confidential Information” (as that term is defined in Section 10.4 hereof) of
Company, and shall remain subject to the provisions of that section
notwithstanding any termination of this Agreement. Additionally, the Parties
20



--------------------------------------------------------------------------------



entered into a Non-Disclosure Agreement , dated May 1, 2020 and subsequently
amended by the First Amended and Restated Non-Disclosure Agreement, dated July
7, 2020 (collectively, the “HCI-NDA”), to set forth the treatment of certain
Company highly confidential information (as defined therein) and hereby
incorporate by reference that HCI-NDA into this Agreement with the intent of
giving that HCI-NDA the full force and effect under the terms stated therein.
The HCI-NDA shall control with respect to the Company information covered by the
HCI-NDA. The Credit Model may be reviewed by those individuals identified in the
HCI-NDA. Company retains the right to implement reasonable procedures, including
the use of a third-party reviewer, that Company determines are needed to
maintain the confidentiality of information to be provided by Company under this
Section 3.1(n).
(o)    Each Party shall cooperate reasonably with the other Party with respect
to any proceedings before any court, board or other Governmental Authority that
may in any way affect any of the Program Documents or any of the rights
hereunder or thereunder, including any Loan, and, in connection therewith,
permit such other Party, at its election, to participate in any such
proceedings.
(p)    Each Party shall cooperate with the other Party or any of its
Subcontractors with respect to the Program, including, but not limited to,
adopting and implementing such policies and procedures as Bank reasonably
requests in connection therewith.
(q)    Company shall remain in material compliance with Company’s covenants and
obligations under the Program Documents as well as any other ancillary
agreements between Company and its Subcontractors or other third parties
critical to the successful operation of the Programs.
    (r)    Company shall provide ACH files to Bank in accordance with Exhibit F.
(s)    Company shall act as the servicer of originated Loans and perform certain
services, including, but not limited to, collecting and receiving Loan payments
and Recoveries, maintaining the system of record for the Loans and providing
customer support pursuant to the terms of the Loan Servicing Agreement. The
Parties shall cause each Purchaser to enter into a servicing agreement with
Company that is substantially similar to the Loan Servicing Agreement for
Retained Loans.
(t)    Subject to Applicable Laws, Company may, as an agent of Bank, establish
and operate Loan Production Offices, as an agent of Bank, to assist Loan
Applicants and Borrowers with certain pre-Loan-origination administrative
activities related to the completion of Loan Applications and Loan Documents and
customer support for Loans. The Parties shall work in good faith to maximize the
post-Loan-origination activities to be performed by Loan Production Offices;
provided that Company must obtain Bank’s prior approval for the location of and
services performed at any Loan Production Office. Company shall not be required
to operate Loan Production Offices in any certain location and Company may
terminate any Loan Production Office at any time upon prior notice to Bank.
Company is solely responsible for the operations of, employees at and expenses
of any Loan Production Office and shall ensure that any Loan Production Office
is operated in accordance with Applicable Laws, Program Guidelines, Program
Documents, and Loan
21



--------------------------------------------------------------------------------



Documents. Company and any Loan Production Office will obtain and maintain any
licenses, notifications, registrations or authorizations necessary to perform
services at and operate the Loan Production Office. Company shall establish and
maintain at all times during the term of this Agreement Bank-approved risk
management programs detailing Company’s requirements for overseeing, monitoring,
and managing the activities and services of any Loan Production Office that
Company decides to operate in the Program to ensure compliance by each such
office with Applicable Laws and the Program Guidelines. Company shall provide
Bank a copy of such risk management programs and any subsequent amendments
thereto, which shall be subject to Bank’s prior written approval, such approval
not to be unreasonably withheld or delayed. Company shall establish, oversee,
monitor, and manage the services and activities of all Loan Production Offices
in connection with Loans made by Bank under the Program in accordance with the
Bank-approved risk management program for such Loan Production Offices.
Section 3.2.    Duties and Responsibilities of Bank. Bank shall perform and
discharge the following duties and responsibilities in connection with the
Program:
(a)    Bank shall establish the initial Program Guidelines for the Program in
consultation with Company, subject to Bank’s final approval, such approval not
to be unreasonably withheld, conditioned or delayed. Bank may modify the Program
Guidelines from time to time in its reasonable discretion subject to and in
accordance with Section 2.2.
(b)    Bank shall put in place and maintain such controls as may be reasonably
necessary to adequately control, monitor and supervise each Program and
Company’s services under this Agreement. Bank’s failure to establish and
maintain any such controls shall not relieve Company of its separate and
independent obligations to establish and maintain its own controls or to comply
with all Program Guidelines and Applicable Laws.
(c)    Bank shall originate and fund Loans in the manner set out in this
Agreement. Provided Company has presented to Bank Loan Applications that are in
compliance with the Underwriting Guidelines in sufficient volumes necessary for
Bank to originate such Loans and subject to Company’s performance of its
obligations under the Program Documents and Bank’s suspension rights as
described in Section 8.1(d) of this Agreement, Bank shall originate and fund
Loans having a total maximum original principal balance of [****] annually (the
“Maximum Facility Amount”), unless Bank otherwise agrees to increase such amount
in its sole discretion. For all originated and funded Loans, Bank shall enter
into a Loan Agreement with the Borrower(s) and shall open a Loan account at Bank
for the Borrower(s) with an associated identification number assigned by
Company. Such account will remain with Bank and any subsequent Loans that Bank
makes to the Borrower in the Program will be associated with such Bank Loan
account. For avoidance of doubt, and notwithstanding anything in this Agreement
to the contrary, (A) any subsequent loan originated by Company under its state
lending license with a Borrower in a state in which the Program is not offered
will not be associated with the pre-existing Bank Loan account, and the Borrower
under such subsequent loan will be a joint customer of Bank and Company, and (B)
if the Loan is subsequent to a Borrower loan originated by Company under its
state lending license in a state in which the Program is not offered, such
Borrower will be a joint customer of Bank and Company.
22



--------------------------------------------------------------------------------



(d)    Bank shall sell all Loans allocated to be sold in accordance with the
terms and conditions of this Agreement and the related Loan Purchase Agreement.
(e)    Bank shall retain all Loans allocated as Retained Loans in accordance
with the terms and conditions of this Agreement.
(f)    Bank shall be “well capitalized” as that term (or any replacement term
therefore) is defined from time to time in federal banking regulations
applicable to Bank’s capital, and shall have an overall “Satisfactory” or better
rating under the Community Reinvestment Act.
(g)    Bank shall maintain its national charter in good standing under federal
law and, as of the Effective Date, Bank shall have the authority under 12 U.S.C.
§ 1463(b) or 12 U.S.C § 85, as applicable, to charge interest allowed by the
laws of South Dakota on a Loan made to a Borrower who resides anywhere in the
United States.
Section 3.3.    Audit
(a)    Company agrees that Bank and/or its authorized representatives and
agents, and any Regulatory Authority (collectively the “Auditing Party”) shall
have the right, at any time during normal business hours and upon reasonable
prior written notice that includes a clearly defined audit scope, or at any
other time required by Applicable Laws or by a Regulatory Authority, to cause an
agreed-upon third party auditor (or with Bank’s consent, which consent shall not
be unreasonably withheld, a Company internal auditor) to inspect, audit, and
examine all of Company’s facilities, records, personnel, books, accounts, data,
reports, papers and computer records relating to the activities contemplated by
this Agreement including, but not limited to, financial records and reports,
Company’s information security program, associated audit reports, summaries of
test results or equivalent measures taken by Company and/or any Program Critical
Subcontractor, except as may have otherwise been approved by Bank, to ensure
Company is in compliance with the terms of this Agreement, Applicable Law and
Program Guidelines. Company shall make all such facilities, records, personnel,
books, accounts, data, reports, papers, and computer records available to the
Auditing Party for the purpose of conducting such inspections and audits, and
the Auditing Party shall have the right to make copies and abstracts from
Company’s books, accounts, data, reports, papers, and computer records directly
pertaining to the subject matter of this Agreement.


(b)    As a service provider of Bank, Company acknowledges and agrees that (i)
the performance of activities by Company on behalf of Bank is subject to OCC
examination oversight, including access to all work papers, drafts, and other
materials, and (ii) the OCC generally has the authority to examine and to
regulate the functions or operations performed or provided by Company to the
same extent as if they were performed by Bank itself on its own premises.
Company agrees to cooperate with any examination, inquiry, audit, information
request, site visit or the like, which may be required by any Regulatory
Authority with audit examination or supervisory authority over Bank, to the
fullest extent requested by such Regulatory Authority or Bank. Company shall
also provide to Bank any information which may be required by any Regulatory
Authority in connection with their audit or review of Bank or any Program and
shall reasonably cooperate with such Regulatory Authority in connection with any
audit or review of Bank or any Program. Company shall also provide such other
information as Bank or Regulatory Authorities may from time to time reasonably
request with respect to the financial
23



--------------------------------------------------------------------------------



condition of Company and such other information as Bank may from time to time
reasonably request with respect to third parties who have contracted with
Company relating to or in connection with this Agreement.


(c)    At least annually, Company shall, at its sole expense, retain an
independent third-party compliance auditor to conduct an audit reasonably
designed to determine Company’s compliance with its obligations under the
Program Documents. If the Parties agree, provided that Bank’s agreement shall
not be unreasonably withheld, Company’s internal audit department may perform
such audit instead of an independent third-party compliance auditor. Such audit
shall include, but not be limited to, a review of application processing,
monitoring and risk management programs utilized by Company to oversee services
provided by each Loan Production Office and Program Critical Subcontractor in
connection with Loans made by Bank under the Program. The scope of any such
audit shall be as set forth in Exhibit E unless otherwise mutually agreed upon
by the Parties. Company shall promptly provide an unredacted copy of each such
audit report to Bank upon completion. Company shall oversee, monitor and manage
the services of any Subcontractors in connection with Loans made by Bank under
the Program in accordance with the Bank-approved Vendor Management Policy.


(d)    Company shall prepare a written response to Bank (a “Response to Audit
Letter”) to all criticisms, recommendations, deficiencies, and all alleged
violations of Applicable Laws identified in reviews conducted by Bank, any
Regulatory Authority or independent auditor (“Audit Findings”). The Response to
Audit Letter shall be delivered to Bank within thirty (30) Business Days of
Company’s receipt of such Audit Findings, unless directed otherwise by a
Regulatory Authority. The Response to Audit Letter shall include, at a minimum,
a detailed discussion of the following, if applicable:


(i)    the planned corrective action to address the Audit Findings (“Audit
Corrective Action Plan”);
(ii)    remedial actions proposed to be directed to current or past Borrowers
negatively impacted by the Audit Findings (provided no such action shall be
taken without express written approval from Bank);
(iii)    steps to be taken to prevent any recurrence of the Audit Findings;
(iv)    a specific timeframe, not to exceed the timeframes, expressed as
Business Days, assigned in accordance with the risk categorization pursuant to
Exhibit M, unless otherwise approved by Bank in advance, to implement the Audit
Corrective Action Plan (“Corrective Action Plan Deadline”);
(v)    documentation evidencing that the Audit Corrective Action Plan has been
implemented;
(vi)    if additional time is needed to implement the Audit Corrective Action
Plan or deviations from the Audit Corrective Action Plan are necessary, a
written request shall be submitted to Bank detailing the extenuating
circumstances that necessitate an extension of the Corrective Action Plan
Deadline and such extension request shall be subject to the reasonable approval
of Bank; and
24



--------------------------------------------------------------------------------



(vii)    identification of any Audit Findings disputed by Company or where
corrective action is not possible or necessary, supported by a detailed
explanation of Company’s position.
Section 3.4.    Conditions Precedent to the Obligations of Bank. The obligations
of Bank under this Agreement are subject to the continuing satisfaction of the
following conditions precedent, which conditions shall be applicable so long as
this Agreement is effective:
(a)    In each state where Loans are offered, Company shall have delivered to
Bank prior to offering Loans in such state (in each case reasonably acceptable
to Bank in its sole discretion and at sole the expense of Company) (i)
memorandum from legal counsel (which may be in-house counsel) experienced in
such matters regarding all necessary licenses to perform Company’s obligations
under the related Program, including but not limited to any applicable brokering
or lending licenses and compliance with such licensing requirements, and (ii)
such other documents, information and reports reasonably requested by Bank;
(b)    With respect to making a Loan, such Loan shall meet the standards set
forth in the approved Program Guidelines for the related Program then in effect;
(c)    No action or proceeding shall have been instituted or threatened against
Company, a Loan Production Office, any Purchaser or Bank to prevent or restrain
the origination of any Loan or the consummation of the transactions contemplated
in the Program Documents and there shall be no injunction, decree, or similar
restraint preventing or restraining such origination or consummation;
(d)    The representations and warranties of Company set forth in Section 9.1
shall be true and correct in all material respects;
(e)    The obligations set forth in this Agreement to be performed by Company
or, to the best of Company’s knowledge, any applicable obligations of any
Subcontractor on or before each date that Loan Proceeds are advanced shall have
been performed in all material respects as of such date by Company or the Loan
Production Office, as applicable;
(f)    The Loan Purchase Agreement pursuant to which such Loan is to be sold to
a Purchaser shall be in full force and effect and Purchaser shall not be in
default thereunder; and
(g)    Company is not in material default of its any of its obligations under
the Program Documents.
Section 3.5.    Purchase Obligations. Upon discovery by Company or notice by
Bank of a breach of any of the representations and warranties provided in
Exhibit L with respect to Retained Loans that materially and adversely affects
Bank’s interests in such Retained Loans, Company shall have thirty (30) days to
correct or cure such breach. If such breach is not corrected or cured within the
thirty (30) day period or is not capable of
25



--------------------------------------------------------------------------------



cure within thirty (30) days, Company shall purchase, or arrange for a third
party to purchase, the impacted Retained Loans at a purchase price equal to the
then-outstanding principal balance (inclusive of any Loan Origination Fees
capitalized into principal) plus the accrued interest and fees on such Loan up
to the date of sale. Any such purchase is hereinafter referred to as a “Transfer
Event.” Upon any such Transfer Event and receipt of the purchase price, Bank
will transfer legal title to each such Retained Loan, free and clear of all
liens and encumbrances, to the applicable purchaser. The purchaser shall assume
all rights and liabilities of Bank to the applicable Borrowers with respect to
such purchased Retained Loans following a Transfer Event.
Section 3.6.    Conditions Related to Retained Loans. If any of the conditions
specified in this Section 3.6 occurs, then for so long as such condition
continues, Bank shall have the right upon not less than ten (10) Business Days’
advance written notice to Company, but not the obligation, to stop originating
Loans or retaining additional Loans for its balance sheet, in which case Company
shall begin allocating any additional Loans for sale to Purchasers as soon as
commercially practicable and in no event later than ten (10) Business Days of
receiving such notice from Bank.
(a)    [****].
(b)    [****]
ARTICLE IV


ACCOUNTING SYSTEM; ADVERTISING AND PROGRAM MATERIALS; INTELLECTUAL PROPERTY
Section 4.1.    Accounting System. Company shall establish and maintain, at its
sole cost and expense, a comprehensive accounting and loan tracking system to
accurately and immediately reflect all Loan Applications, Loans, underwriting
decisions, and related information regarding a Program to satisfy the
information requirements of Bank, its Regulatory Authorities and Bank’s internal
and external auditors. Company shall provide, or shall ensure the system to
provide, Bank with view access to, copies of all records and documentation
authenticated by Loan Applicants and Borrowers, including the information needed
to underwrite and approve Loan Applications pursuant to the Program Supplement
for the related Program; provided, however, Company shall provide the models and
attributes used in the risk strategy and not the detailed credit reports.
Company further agrees to ensure that the information reporting features,
integrity and security of the system shall be designed to operate to the
reasonable satisfaction of Bank, its Regulatory Authorities and Bank’s internal
and external auditors. Company further agrees to cause the system to provide
such daily settlement reports, including reports noting the Loan Applications
ready for underwriting and a summary report of Loans that have been approved,
denied, or pended, and any other items as reasonably agreed to by the Parties.
Section 4.2.    Advertising and Program Materials.
26



--------------------------------------------------------------------------------



(a)    Subject to paragraph (b) below, Company shall prepare the Advertising
Materials and Program Materials to be used in connection with each Program and
shall ensure that these materials comply, at all times, with Applicable Laws,
the terms of this Agreement, Bank’s trademark usage guidelines (to the extent
that such guidelines have been provided to Company), and the related Program
Guidelines and are true and accurate and not misleading in any material respect.
The Parties shall use Program Materials and Advertising Materials only as
permitted herein for the purpose of performing their duties under the Program
and shall not use Program Materials or Advertising Materials in any manner that
would violate Applicable Laws, the terms of this Agreement, or any provision of
the Program Guidelines.
(b)    Company shall submit all proposed Advertising Materials or Program
Materials to Bank for its written approval prior to Company’s use thereof, such
approval not to be unreasonably withheld or conditioned. Bank shall complete a
review of all Advertising Materials and Program Materials proposed by Company
and approve or reject such materials in its sole, but reasonable, discretion
within ten (10) Business Days of its receipt thereof, or advise Company that
that the proposed Program Materials or Advertising Materials present novel or
complex issues that will require additional time for consideration by Bank. In
the event the proposed Program Materials or Advertising Materials present novel
or complex issues, Bank shall have a reasonable period of time, but in no event
more than thirty (30) days, to consider the same. Advertising Materials and
Program Materials will be considered approved and authorized by Bank for use
only after such approval and authorization is clearly communicated by Bank in
writing, including via email. All Advertising Materials and Program Materials
shall be reviewed and approved by Company’s compliance and/or legal advisors
prior to submission to Bank. Bank shall have the right to reject proposed
changes by Company to the Advertising Materials and Program Materials, or
further modifications thereof, in Bank’s reasonable and good-faith discretion.
If Bank rejects any Advertising Materials or Program Materials, Bank shall
provide a written explanation to Company of why Bank has rejected such
materials. Company shall make appropriate corrections and resubmit for further
review before there is any use of the rejected materials. Company hereby agrees
that any approval by Bank of any such items shall not relieve Company of its
responsibility for the preparation and maintenance of Advertising Materials and
Program Materials in accordance with this Section 4.2.
Section 4.3.    Intellectual Property.
(a)    Trade Names and Trademarks. Neither Party shall have any authority to use
any Marks of the other except in connection with the Program as explicitly
provided in this Section 4.3 below, including by means of Program Materials or
Advertising Materials, in each case approved in advance and in writing by the
other Party. Bank acknowledges that such approved Program Materials or
Advertising Materials may contain trade names, trademarks or service marks of
Company, and Bank shall have no authority to use any such names or Marks
separate and apart from their use in the Program Materials or Advertising
Materials or as otherwise approved hereunder or in writing by Company. Each
Party’s right to use the Marks of the other Party shall immediately and
automatically terminate
27



--------------------------------------------------------------------------------



upon the termination date of this Agreement (and any applicable wind-down or
transition period), except that the Parties may retain samples of Program
Materials and Advertising Materials after such termination date for non-public
archival purposes or as required by Applicable Laws.
(b)    Subject to the terms and conditions of this Agreement, Bank hereby grants
Company a non-exclusive, non-assignable license, without the right to
sublicense, to use and reproduce Bank’s Marks provided to Company by Bank in the
United States, as necessary for Company to perform its obligations under this
Agreement; provided, however, that (i) Company shall obtain Bank’s prior written
approval for any use of Bank’s Marks and any such use shall comply with all
written instructions provided by Bank regarding the use of Bank’s Marks; (ii)
Company acknowledges that it shall acquire no interest in Bank’s Marks; and
(iii) Company shall obtain Bank’s prior written approval (which shall not be
unreasonably withheld) for the release of any press release incorporating Bank’s
name or Marks. Upon termination of this Agreement (or any applicable wind-down
period), Company shall cease using Bank’s Marks.
(c)    Subject to the terms and conditions of this Agreement, Company hereby
grants Bank a non-exclusive, non-assignable license, without the right to
sublicense, to use Company’s Marks provided to Bank by Company in the United
States, as necessary for Bank to perform its obligations under this Agreement;
provided, however, that (i) Bank shall obtain Company’s prior written approval
for any use of Company’s Marks and any such use shall comply with all written
instructions provided by Company regarding the use of Company’s Marks; (ii) Bank
acknowledges that it shall acquire no interest in Company’s Marks; and (iii)
Bank shall obtain Company’s prior written approval (which shall not be
unreasonably withheld) for the release of any press release incorporating
Company’s name or Marks. Upon termination of this Agreement (or any applicable
wind-down period), Bank shall cease using Company’s Marks.
(d)    Each Party recognizes the value of the goodwill associated with the other
Party’s Marks and acknowledges that the other Party owns all right, title and
interest in and to the other Party’s Marks and all goodwill pertaining thereto.
(e)    A Party shall not, anywhere in the world, use or seek to register in its
own name, or that of any third party, any Marks that are the other Party’s
Marks, that are colorably or confusingly similar to the other Party’s Marks, or
that incorporate the other Party’s Marks or any element colorably or confusingly
similar to the other Party’s Marks.
(f)    Company shall retain sole and exclusive right, title and interest to all
of its Intellectual Property Rights, including without limitation its Marks, its
website(s), the Company Platform and Company technology related thereto, and
Company’s proprietary information, including but not limited to any models or
algorithms furnished to Bank pursuant to Section 3.1(o). Bank shall retain sole
and exclusive right, title and interest in and to all of Bank’s Intellectual
Property Rights, including without limitation, its Marks, websites, promotional
materials associated with Bank, proprietary information, and
28



--------------------------------------------------------------------------------



technology. This Agreement does not transfer any Intellectual Property Rights
between Company and Bank.
Section 4.4.    Relationship Managers. Company and Bank shall, for each Program,
each designate a respective principal contact to facilitate day-to-day
operations and resolve issues that may arise in the implementation of such
Program. Each relationship manager shall be capable of answering questions and
resolving discrepancies that arise between the Parties relating to each Party’s
obligations under this Agreement and the Company relationship manager shall be
well-versed in the functionality of Company’s systems and platforms. If the
relationship managers are unable to reach agreement with respect to any Dispute
that arises between the parties, such Dispute shall be handled in accordance
with Section 10.20.
ARTICLE V


LOAN ORIGINATION, COMPENSATION, AND RESERVE ACCOUNTS
The following loan origination, loan funding and compensation procedures, shall
apply to all Loans made pursuant to a Program, unless otherwise amended by the
Program terms and conditions in the related Program Supplement.
Section 5.1.    Loan Origination. The loan origination and funding procedures
for Loans shall be as set forth in Exhibit A.
Section 5.2.    Compensation. For services that Company renders to Bank under
this Agreement with respect to Loans made by Bank under the Program, Bank shall
provide Company with the compensation set forth on Exhibit G (Compensation).
Section 5.3    Risk Reserve Account.
(a)    No later than the Commencement Date (as defined in Section 1.4 of Exhibit
G), Company shall establish and fund a risk reserve account at Bank (the “Risk
Reserve Account”), which account shall be established as a Bank-controlled
custodial account for the benefit of Company. Company shall maintain a minimum
amount in the Risk Reserve Account at all times equal to [****] (the “Risk
Reserve Minimum Amount”).
(b)    The Risk Reserve Account is intended to provide protection against Bank’s
operational risk, compliance risk, Program risk, losses that are not related to
the economic performance of a Loan, and any significant deterioration in the
market for selling Loans.
(c)    Company will have access to view the balances of the Risk Reserve
Account. Bank may debit the Risk Reserve Account for amounts for which Company
is liable to Bank under this Agreement or the Servicing Agreement, except to the
extent Company disputes such amounts in good faith pursuant to Section 10.20 in
a writing delivered by Company to Bank that sets forth in reasonable basis the
nature of Company’s dispute.
29



--------------------------------------------------------------------------------



(d)    Bank will provide Company with at least two (2) Business Days advance
written or electronic notice before debiting any undisputed amounts from the
Risk Reserve Account. Company will replenish any undisputed amounts to the Risk
Reserve Account within five (5) Business Days after such notice from Bank, up to
the Risk Reserve Minimum Amount.
(e)    If Bank or a Regulatory Authority finds that the required Risk Reserve
Minimum Amount is not sufficient to cover the risks collateralized by the Risk
Reserve Account, Bank shall immediately provide written notice to Company of
such finding and the amount that Bank or such Regulatory Authority determines
will be a sufficient reserve to mitigate such risks, along with such additional
documentation and substantiation of such amount as Company may reasonably
request, to the extent not prohibited by such Regulatory Authority. Upon receipt
of such notice, Company shall have thirty (30) days to increase the Risk Reserve
Account to the amount determined to be sufficient by Bank or such Regulatory
Authority, and this amount shall then become the Risk Reserve Minimum Amount. If
Company has not increased the amount of the Risk Reserve Account within such
thirty (30) day period, Bank may terminate this Agreement immediately upon
written notice to Company. Notwithstanding the above, if the increase is not at
the direct and specific request of a Regulatory Authority, Bank shall have the
right to require an increase in the Risk Reserve Account only if an adverse
material change occurs with respect to (i) the financial condition of Company,
or (ii) the risks the Risk Reserve Account is intended to protect against as
described in Section 5.3(b), and in either case, only to the extent the increase
is reasonable in relation to such adverse material change. If the Regulatory
Authority requiring an increase to the Risk Reserve Account does not specify the
amount of increase, Bank’s determination of the amount of increase shall be
reasonable in relation to the finding from the Regulatory Authority prompting
such increase.
(f)    At any time that the Risk Reserve Minimum Amount is increased above
[****], Company shall have the right to terminate this Agreement.
Section 5.4.    Performance Reserve Account. Company and Bank shall establish
the Performance Reserve Account as further described in Section 2.4 (Performance
Reserve Account) of Exhibit G (Compensation).
ARTICLE VI


EXPENSES
Section 6.1.    Expenses. Except as otherwise set forth in the Program
Documents, each Party shall pay its own expenses (including, without limitation,
the fees and expenses of the Party’s agents, representatives, counsel, and
accountants) incidental to the preparation and performance of such Party’s
obligations under the Program Documents.
Section 6.2.    Taxes. Each Party shall be responsible for payment of any
federal, state, or local taxes or assessments applicable to such Party
associated with the
30



--------------------------------------------------------------------------------



performance of its obligations under this Agreement and for compliance with all
filing, registration and other requirements applicable to such Party with regard
thereto.
ARTICLE VII


TERM
Section 7.1.    Term. This Agreement shall be effective on the Effective Date
and shall continue in full force and effect through the date five (5) years
following the Effective Date (the “Initial Term”), unless terminated as provided
in Section 8.1 of this Agreement. The termination of this Agreement shall not
terminate, effect or impair any rights, obligations or liabilities of either
Party hereto that may accrue prior to such termination or that, under the terms
of this Agreement, continue after the termination.
Section 7.2.    Renewal. After the Initial Term, the Agreement shall
automatically renew for successive terms of two (2) years each (each a “Renewal
Term” and, collectively, the Initial Term and Renewal Term(s) shall be referred
to as the “Term”), unless either Party provides written notice to the other of
its intent to terminate this Agreement at least one hundred eighty (180) days
prior to the end of the Initial Term or any Renewal Term.
ARTICLE VIII


TERMINATION
Section 8.1.    Termination.
(a)    A Party shall have the right to terminate this Agreement upon written
notice to the other Party in any of the following circumstances:
(i)    if the other Party shall default in any material respect in the
performance of any obligation or undertaking under this Agreement (so long as
the failure is not due to the actions or failure to act of the terminating
Party) and such failure, if curable, continues for a period of (A) in the case
of a failure involving the payment of any amount due hereunder or violation of
Applicable Laws, ten (10) days after the non-performing Party receives written
notice from the terminating Party specifying such failure, and (B) in the case
of any other failure, thirty (30) days after the non-performing Party receives
written notice from the terminating Party specifying such failure; provided,
however, that either Party shall have the right, in its sole discretion, to
terminate this Agreement without giving effect to any cure period (a) [****], or
(b) if a cure is not reasonably practicable or possible by its nature or within
the cure period specified above;
(ii)    by Bank, if any other Program Document is terminated for cause due to
the actions or inactions of Company (for avoidance of doubt, if any Program
Document is terminated due to the breach of Company’s representations, covenants
or obligations under such Program Document and such termination is likely to
have
31



--------------------------------------------------------------------------------



a material adverse effect on the Program or Bank, the breach by Company under
such Program Document shall also be deemed a breach of this Agreement, provided
that (A) any limitation on liability in a Program Document other than this
Agreement under which such breach occurs shall apply with respect to any
liability under such other Program Document for such breach, and (B) nothing in
paragraph (A) shall in any way limit Company’s liability under this Agreement
for liability in connection with early termination of this Agreement);
(iii)    by Company, if any other Program Document is terminated for cause due
to the actions or inactions of Bank (for avoidance of doubt, if any Program
Document is terminated due to the breach of Bank’s representations, covenants or
obligations under such Program Document and such termination is likely to have a
material adverse effect on the Program or Company, the breach by Bank under such
Program Document shall also be deemed a breach of this Agreement, provided that
(A) any limitation on liability in a Program Document other than this Agreement
under which such breach occurs shall apply with respect to any liability under
such other Program Document for such breach, and (B) nothing in paragraph (A)
shall in any way limit such breaching Bank’s liability under this Agreement for
liability in connection with early termination of this Agreement);
(iv)    by Bank, if any other Program Document is terminated for any reason
other than due to Bank’s failure to perform its obligations under such
agreement, but only if the termination is likely to have a material adverse
effect on the Program or Bank and the Parties have been unable to negotiate, to
Bank’s reasonable satisfaction, a replacement solution for the obligations to be
performed under such Program Document prior to the date such Program Document is
terminated;
(v)    if any representation or warranty made by the other Party in this
Agreement is incorrect in any material respect and is not corrected within
thirty (30) days after written notice thereof has been given to such other
Party;
(vi)    if the other Party commences a voluntary action or other proceeding
seeking reorganization, liquidation, or other relief with respect to itself or
its debts under any bankruptcy, insolvency, receivership, conservatorship or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, conservator, custodian, or other similar official
of it or any substantial part of its property, or shall consent to any such
relief or to the appointment of a trustee, receiver, liquidator, conservator,
custodian, or other similar official or to any involuntary action or other
proceeding commenced against it, and such action is not dismissed or stayed
within thirty (30) days of its commencement; or
(vii)    immediately, if the other Party becomes subject to an involuntary
action or other proceeding, whether pursuant to banking regulations or
otherwise, seeking reorganization, liquidation, debt arrangement, dissolution,
winding up,
32



--------------------------------------------------------------------------------



receivership or composition or readjustment of debts or other relief with
respect to it or its debts under any bankruptcy, insolvency, reorganization,
winding up, receivership, conservatorship, composition or adjustment of debts or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, conservator, custodian, or other similar official
of it or any substantial part of its property; or an order for relief shall be
entered against either Party under the federal bankruptcy laws as now or
hereafter in effect.
(viii)     upon thirty (30) days’ written notice to the other Party, or earlier
if necessary to avoid the potential for material loss to the terminating Party,
if a Change of Control Event shall have occurred with respect to Company or
Bank, with the exception of a Change of Control Event to any Person or “group”
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder) (A) whose
stock is publicly traded on a national stock exchange or (B) has a net worth and
cash flow as of the date of the Change of Control Event at least as much as the
net worth and cash flow of such other Party, and, in each case (C) is not
currently subject to any written order or action by any Regulatory Authority
that presents increased reputational, credit, compliance or safety and soundness
risks for the first Party and (D) complies with the first Party’s current
written due diligence requirements.
(b)    A Party has the right to terminate this Agreement immediately upon
written notice to the other Party if such Party determines in its reasonable
discretion, based on an opinion of counsel that is familiar with Applicable
Laws, that the activities of the Parties contemplated under this Agreement or
the Program are illegal under or prohibited by any Applicable Laws, provided,
however, that (i) the illegality or violation of Applicable Laws was not caused
by the terminating Party’s failure to perform its obligations under the Program
Documents; (ii) to the extent practicable under the circumstances, prior to the
termination, the Parties shall work together in good faith for a period of
thirty (30) days to determine if the impacted Program or activities of the
Parties under this Agreement can be modified in such a way as to enable the
continuation of the impacted Program or activities without violation of such
Applicable Laws; and (iii) if the illegality or prohibition is a state or local
rule, the right to discontinue the Program shall be limited to discontinuance
only in those states or localities affected by such Applicable Laws without
terminating this Agreement in its entirety.
(c)    A Party shall have the right to terminate this Agreement upon written
notice to the other Party if (i) any Regulatory Authority having jurisdiction
over the terminating Party requests or requires that such Party terminate this
Agreement, or (ii) if Bank determines in its reasonable discretion that the
continuing operation of the Program will materially adversely affect the safety
and soundness of Bank, provided that, in the case of (c)(i) to the extent
practicable under the circumstances, prior to the termination, the Parties shall
work together in good faith for a period of thirty (30) days to determine if the
impacted Program(s) or activities of the Parties contemplated under this
Agreement can be modified in such a way as to resolve the concerns of the
Regulatory Authority.
33



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Section 8.1, in the event that
a termination event occurs that impacts only a particular state or states, but
does not otherwise have a material adverse effect on the Program in other
states, the Parties agree that such termination event will apply solely with
respect to the impacted state or states; provided, however, that the Parties
shall negotiate in good faith to determine whether the Program can continue to
be offered in such impacted state, and take agreed upon steps to modify or wind
down such Program in such state, as applicable.
(d)    Bank Suspension. In addition to the termination rights provided in this
Section 8.1, Bank shall have the right, upon the giving of written notice to
Company, to decrease Loan originations, temporarily or permanently suspend the
Program (in whole or in part) or decrease the Maximum Facility Amount or Maximum
Retained Amount in Bank’s sole discretion if Bank determines that (i) such
action is required to respond to criticism or a directive from a bank regulator
or (ii) any activities of Company, any Subcontractor, any Loan Production
Office, any Purchaser, or any aspect of the Program or this Agreement results in
or could result in (A) a material violation of Applicable Laws or (B) a material
risk to the safety and soundness of Bank; and provided that in the case of
either (i) or (ii) in this subsection, the circumstances giving rise to Bank’s
suspension rights cannot be alleviated by the good faith consultation between
Company and Bank within a reasonable time after written notice from Bank to
Company of Bank’s exercise of its rights under this subsection.
Section 8.2.    Effect of Termination. Upon the termination of a Program or this
Agreement:
(a)    The Parties will cooperate in good faith to ensure the orderly winddown
of each Party’s obligations under this Agreement as soon as commercially
practicable, which may include, at Bank’s option, continued servicing by Company
of Retained Loans until they are paid in full or become Charged-Off Loans or
purchase by Company of the outstanding Retained Loans at the Purchase Price.
Each Party acknowledges that the main goals during the winddown period are
(i) to avoid harm or inconvenience to Borrowers and Loan Applicants by
minimizing any possible burdens or confusion, (ii) to minimize operating costs,
and (iii) to protect and enhance the names and reputations of the Parties.
(b)    Bank shall terminate the origination and funding of any new Loans under
such Program or this Agreement.
(c)    Company shall cease marketing such Program or under this Agreement and
the solicitation of new Borrowers thereunder.
(d)    Each Party shall immediately discontinue the use of the other Party’s
Marks except in connection with Loans made or funded prior to the termination of
the Agreement.
(e)    Except as otherwise required by Applicable Laws or a Regulatory Authority
or mutually agreed upon by the Parties, Bank and Company shall continue to be
bound by the terms of the Program Documents until the wind-down of each Party’s
obligations under
34



--------------------------------------------------------------------------------



the Program Documents has been completed (regardless of whether the Term has
expired or been terminated) including, but not limited to the terms of this
Agreement for the Waterfall; provided, however, Company’s obligation to pay fees
pursuant to Section 1.4 of Schedule G shall not continue during the wind-down
after non-renewal or termination of this Agreement.
(f)    Termination Costs. Except as specifically set forth in this Agreement or
the agreed upon plan for winddown, each Party shall bear its own outofpocket
costs and expenses associated with the winddown of this Agreement.
Notwithstanding the foregoing, if either Party terminates this Agreement for
cause as permitted under Section 8.1 due to the actions or inactions of the
other Party, such breaching Party shall pay, or the non-breaching Party may
withhold from any amounts due, the breaching Party all costs associated with
notifying impacted Borrowers and Loan Applicants, and any amounts payable to
third-party service providers to ensure the provision of their services continue
through the completion of the winddown plan, any deconversion costs,
liquidated damages, termination fees or ongoing servicing fees payable to any
Subcontractor that would not have been incurred by the non-breaching Party but
for the related Program, and all other out-of-pocket costs and expenses
reasonably incurred by the non-breaching Party in connection with the winddown
activities described in this Section 8.2(f).
(g)    Communications. Except as required for a Party to comply with Applicable
Laws or direction from a Regulatory Authority, in no event will any Party make
any public statement or customer communication regarding the termination or
wind-down of this Agreement or Program without the express prior written
approval of the other Party, which approval shall not be unreasonably withheld
or delayed. Notwithstanding the foregoing, the Parties agree that each Party may
communicate the termination or expiration of this Agreement with any
Subcontractor with which Company has contracted to provide any third-party
services with regard to a Program.
(h)    Release of Funds in the Risk Reserve Account. Upon termination of the
Program, Bank shall release to Company the balance of funds remaining in the
Risk Reserve Account [****] after the wind-down of the Program has been
completed.
(i)    Release of Funds in the Performance Reserve Account. Upon termination of
the Program, Company may, at its option, (i) purchase the Retained Loan
portfolio, in which case Bank shall release to Company any remaining funds held
in the Performance Reserve in accordance with the sale of assets, or (ii)
decline to exercise its right of first offer pursuant to Section 2.3(b)(ii), in
which case Bank shall release to Company any remaining funds held in the
Performance Reserve upon receipt of the purchase price for each Retained Loan
purchased by an Other Buyer.
Section 8.3.    Retained Loans Transfers. In the event that a Program Document
between Bank and Company is terminated for any reason other than a breach by
Bank, Company shall buy, or arrange for a third party to purchase, all Loans
held by Bank upon termination of the Program Document regardless of whether the
Loan is being held by Bank during a Holding Period or as a Retained Loan. Any
potential Third-Party Purchaser
35



--------------------------------------------------------------------------------



under this section is subject to approval of Bank, such approval not to be
unreasonably withheld, delayed or denied. The Parties agree that loan transfers
under this Section 8.3 are Transfer Events and are part of the orderly wind-down
of the Program required by this Agreement. The Parties will follow the Transfer
Event provisions set forth in Section 3.5 when transferring Loans held by Bank
under this Section 8.3.


ARTICLE IX


REPRESENTATIONS AND WARRANTIES
Section 9.1.    Company’s Representations and Warranties. Company makes the
following warranties and representations to Bank, each of which shall be made
continuously during this Agreement:
(a)    This Agreement is valid, binding and enforceable against Company in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect, which may affect the enforcement of creditors’
rights in general, and (ii) as such enforceability may be limited by general
principles of equity (whether considered in a suit at law or in equity) and
Company has received all necessary approvals and consents for the execution,
delivery and performance by it of this Agreement.
(b)    Company is duly organized, validly existing, and in good standing under
the laws of the state of its organization and is authorized, registered and
licensed to do business in each state in which the nature of its activities
requires such authorization, registration or licensing.
(c)    Company has the full corporate power and authority to execute and deliver
this Agreement and perform all of its obligations hereunder.
(d)    The execution of this Agreement and the performance of all actions
required or contemplated to be taken by Company hereunder are within the
ordinary course of Company’s business and in compliance with Applicable Laws.
(e)    The provisions of this Agreement and the performance of each of Company’s
obligations hereunder do not conflict with Company’s organizational or governing
documents, or any material agreement, contract, lease, order or obligation to
which Company is a party or by which Company is bound, including any exclusivity
or other provisions of any other agreement to which Company or any related
entity is a party, and including any non-compete agreement or similar agreement
limiting the right of Company to engage in activities competitive with the
business of any other party.
(f)     Except as licensed or otherwise permitted, Company does not use the
intellectual property, trade secrets or other confidential business information
of any third party in connection with the development of the Program Materials
and Advertising Materials or in carrying out its obligations or exercising its
rights under this Agreement.
36



--------------------------------------------------------------------------------



(g)    Other than as previously disclosed to Bank in writing prior to the
Effective Date, none of Company nor any principal thereof has been or is the
subject of any of the following that would have a material adverse effect on the
Program or Company’s ability to perform its obligations hereunder:
(i)    An enforcement agreement, memorandum of understanding, cease and desist
order, administrative penalty or similar agreement concerning lending matters,
or participation in the affairs of a financial institution;
(ii)    An administrative or enforcement proceeding or investigation commenced
by the Securities Exchange Commission, a state securities regulatory authority,
Federal Trade Commission, any banking regulator or any other state or federal
Regulatory Authority, with the exception of routine communications from a
Regulatory Authority concerning a consumer complaint and routine examinations of
Company conducted by a Regulatory Authority in the ordinary course of Company’s
business; or
(iii)    A restraining order, decree, injunction or judgment in any proceeding
or lawsuit alleging fraud or deceptive practices on the part of Company or any
principal thereof.
For purposes of this Section 9.1(g) the word “principal” of Company shall
include (i) any person owning or controlling ten percent (10%) or more of the
voting power of Company, (ii) any officer or director of Company and (iii) any
person actively participating in the control of Company’s business.
(h)     Other than as previously disclosed to Bank in writing prior to the
Effective Date, there are no investigations or proceedings pending threatened
against Company (or any of its Affiliates) (i) seeking to prevent the completion
of any of the transactions contemplated pursuant to this Agreement (ii)
asserting the invalidity or unenforceability of this Agreement, (iii) seeking
any determination or ruling that would adversely and materially affect the
performance by Company of its obligations under the Program Documents, (iv)
seeking any determination or ruling that would adversely and materially affect
the validity or enforceability of the Loans or this Agreement or (v) that would
have a materially adverse financial effect on Company, or its operations if
resolved adversely to it.
(i)    Unless otherwise prohibited by Applicable Laws or a Regulatory Authority,
Company shall promptly notify Bank of any action, suit, litigation, proceeding,
facts and circumstances, and of all tax deficiencies and other proceedings
before governmental bodies or officials affecting Company (or its Affiliates or
a Loan Production Office), and the threat of reasonable prospect of same, which
(i) relate to a Program or this Agreement, (ii) might give rise to any
indemnification obligation pursuant to Article X or (iii) might materially and
adversely affect Company’s ability to perform its obligations under this
Agreement.
37



--------------------------------------------------------------------------------



(j)    Neither Company nor any of its Affiliates, any of its or its Affiliates’
respective officers, directors or members is a Person (or to Company’s
knowledge, is owned or controlled by a Person) that (i) is listed on any
Government Lists, (ii) has been determined by competent authority to be subject
to the prohibitions contained in Presidential Executive Order No. 13224 (Sept.
23, 2001) or any other similar prohibitions contained in the rules and
regulations of OFAC or in any enabling legislation or other Presidential
Executive Orders in respect thereof, (iii) has been previously indicted for or
convicted of any felony involving a crime or for any Patriot Act Offense, (iv)
has been advised that they are currently under investigation by any Governmental
Authority for an alleged felony, (v) is otherwise the target of U.S. economic
sanctions laws to the extent that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person, or (vi) is controlled by (including
by virtue of such Person being a director or owning voting shares or interests),
or acts, directly or indirectly, for or on behalf of, any Person on any
Government Lists or a foreign government that is the target of U.S. economic
sanctions prohibitions such that the entry into, or performance under, this
Agreement or any other Program Document would be prohibited under Applicable
Laws. For purposes hereof, the term “Patriot Act Offense” means any violation of
the criminal laws of the United States of America or of any of the several
states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (A) the criminal laws against terrorism; (B) the criminal laws
against money laundering, (C) the Bank Secrecy Act, as amended, (D) the Money
Laundering Control Act of 1986, as amended, (the “Anti-Money Laundering Laws”)
or (E) the Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a crime that
constitutes a Patriot Act Offense.
(k)    Company and each of its Affiliates and Subcontractors are, in connection
with the Program, in compliance in all material respects with Company’s
Bank-approved Bank Secrecy Act, Anti-Money Laundering, and OFAC Policy.
(l)    Company is in compliance in all material respects with all Applicable
Laws and agrees to maintain policies and procedures relating to all Applicable
Laws that are reasonably acceptable to Bank, including procedures relating to
periodic training and on-going monitoring of Company, each Program, and its
Subcontractors.
(m)    Company has a CMS in place that is designed to reasonably ensure
compliance with the terms of this Agreement, including all Program Guidelines,
Applicable Laws, and the standards established by the Consumer Financial
Protection Bureau, that includes but is not limited to management of consumer
complaints filed with Company that provides Company with the ability to track
and respond to consumer complaints and update the Consumer Financial Protection
Bureau company portal within the required time period.
(n)    Company is solvent and has the financial capacity to perform its
obligations under the Program Documents to which it is a party.
38



--------------------------------------------------------------------------------



(o)    Company, with its Affiliates, has in full force and effect and will
maintain at its sole expense, insurance in such amounts and with such terms, as
set forth in Exhibit H. Policies are held with financially sound and reputable
insurance companies acceptable to Bank, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar activities; provided that it is understood and agreed that such
insurance may have higher deductibles than the deductibles customarily carried
by such similar companies.
(p)    All information heretofore or hereafter furnished by or on behalf of
Company to Bank in connection with a Loan (other than information provided by a
Loan Applicant, Borrower or other third party) is true and correct in all
material respects. Company shall make commercially reasonable efforts to
promptly correct any incorrect or inaccurate information furnished by it
following discovery thereof by Company.
Section 9.2.    Bank’s Representations and Warranties. Bank makes the following
warranties and representations to Company, each of which shall be made
continuously during this Agreement:
(a)    This Agreement constitutes a valid and binding obligation of Bank,
enforceable against Bank in accordance with its terms except (i) to the extent
that such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect,
which may affect the enforcement of creditors’ rights in general, and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity) and Bank has received all necessary
approval and consents, to the extent applicable, for the execution, delivery and
performance by it of this Agreement.
(b)    Bank is a national bank, duly organized, validly existing, and in good
standing under federal law, and is authorized, registered and licensed to do
business in each state in which the nature of its activities makes such
authorization, registration or licensing necessary or required.
(c)    Bank has full corporate power and authority to execute, deliver and
perform all of its obligations under this Agreement.
(d)    The execution of this Agreement and the performance of all actions
required or contemplated to be taken by Bank hereunder are within the ordinary
course of Bank’s business and not prohibited by Applicable Laws.
(e)    The provisions of this Agreement and the performance of each of Bank’s
obligations hereunder do not conflict with Bank’s organizational or governing
documents, or any material agreement, contract, lease, order or obligation to
which Bank is a party or by which Bank is bound, including any exclusivity or
other provisions of any other agreement to which Bank or any related entity is a
party, and including any non-compete agreement or similar agreement limiting the
right of Bank to engage in activities competitive with the business of any other
party.
39



--------------------------------------------------------------------------------



(f)    Other than as previously disclosed to Company in writing prior to the
Effective Date, there are no investigations or proceedings pending threatened
against Bank (or any of its Affiliates) (i) seeking to prevent the completion of
any of the transactions contemplated pursuant to this Agreement (ii) asserting
the invalidity or unenforceability of this Agreement, (iii) seeking any
determination or ruling that would adversely and materially affect the
performance by Bank of its obligations under the Program Documents, (iv) seeking
any determination or ruling that would adversely and materially affect the
validity or enforceability of the Loans or this Agreement or (v) that would have
a materially adverse financial effect on Bank, or its operations if resolved
adversely to it.
(g)    Unless otherwise prohibited by Applicable Laws or a Regulatory Authority,
Bank shall promptly notify Company of any action, suit, litigation, proceeding,
facts and circumstances, and of all tax deficiencies and other proceedings
before governmental bodies or officials affecting Bank (or its Affiliates), and
the threat of reasonable prospect of same, which (i) relate to a Program or this
Agreement, (ii) might give rise to any indemnification obligation pursuant to
Article X or (iii) might materially and adversely affect Bank’s ability to
perform its obligations under this Agreement.
(h)    Other than as previously disclosed to Company in writing prior to the
Effective Date, neither Bank nor any principal thereof has been or is the
subject of any of the following that would have a material adverse effect on
Bank’s ability to perform its obligations hereunder:
(i)    An enforcement agreement, memorandum of understanding, cease and desist
order, administrative penalty or similar agreement concerning lending matters,
or participation in the affairs of a financial institution;
(ii)    An administrative or enforcement proceeding or investigation commenced
by the Securities Exchange Commission, a state securities regulatory authority,
Federal Trade Commission, any banking regulator or any other state or federal
Regulatory Authority, with the exception of routine communications from a
Regulatory Authority concerning a consumer complaint and routine examinations of
Bank conducted by a Regulatory Authority in the ordinary course of Bank’s
business; or
(iii)    A restraining order, decree, injunction or judgment in any proceeding
or lawsuit alleging fraud or deceptive practices on the part of Bank or any
principal thereof.
For purposes of this Section 9.2(f) the word “principal” of Bank shall include
(i) any person owning or controlling ten percent (10%) or more of the voting
power of Bank, (ii) any officer or director of Bank and (iii) any person
actively participating in the control of Bank’s business.
(i)    Bank is solvent and it does not believe, nor does it have any reason or
cause to believe, that it cannot perform its obligations contained in this
Agreement.
40



--------------------------------------------------------------------------------



(j)    Excluding any compliance obligations, the performance of which Bank has
delegated to Company pursuant to the terms of this Agreement, Bank is otherwise
in compliance in all material respects with all Applicable Laws so as not to
have a material adverse effect on the Loans, including the Retained Loans and
Bank has not delegated any obligations on its part in connection with the
permissibility of the exportation of South Dakota rates to the Loans.
(k)    Bank is located in South Dakota for purposes of 12 U.S.C. § 1463(b) or 12
U.S.C § 85, as applicable, and, as of the Effective Date, has the authority
under such section to charge interest allowed by the laws of South Dakota on a
Loan made to a Borrower who resides anywhere in the United States.


ARTICLE X


MISCELLANEOUS
Section 10.1.    Indemnification.    
(a)    Indemnification by Company. Except to the extent of any Losses (as herein
defined) which arise from the material breach of this Agreement by Bank or an
Affiliate of Bank or by gross negligence, bad faith or willful misconduct on the
part of Bank or its Affiliates, Company shall be liable to and shall indemnify
and hold harmless Bank and its respective shareholders, directors, officers,
employees, agents and Affiliates and permitted assigns from and against any and
all Losses arising out of (i) the failure of Company or any Subcontractor of
Company to comply with any of the terms and conditions of this Agreement or the
Program Guidelines, (ii) the inaccuracy of any covenant, representation or
warranty made by Company herein, (iii) a failure of Company or any of Company’s
Subcontractors to comply, in respect of its obligations in connection with the
Program hereunder, with any Applicable Laws, and/or (iv) any claim that the
method of delivery to a Loan Applicant or Borrower of Loan Documents or Program
Materials by Company or the population of the Loan-specific data in the Loan
Documents or Program Materials by Company was improper, inaccurate or in
violation of any Applicable Laws or Program Guidelines, or Information Security
Incident with respect to the systems maintained by Company or its
Subcontractors.
(b)    Indemnification by Bank. Except to the extent of any Losses (as herein
defined) which arise from the material breach of this Agreement by Company, an
Affiliate of Company, or a Subcontractor of Company, or by gross negligence, bad
faith or willful misconduct on the part of Company, its Affiliates, or Company’s
Subcontractors, Bank shall be liable to and shall indemnify and hold harmless
Company and its directors, officers, employees, agents and Affiliates and
permitted assigns from and against any and all Losses arising out of (i) the
failure of Bank or any Subcontractor of Bank (other than Company or Company’s
Subcontractors) to comply with any of the terms and conditions of this Agreement
or the Program Guidelines, (ii) the inaccuracy of any covenant, representation
or warranty made by Bank herein, (iii) a failure of Bank or any of its
41



--------------------------------------------------------------------------------



Affiliates to comply, in respect of its obligations in connection with the
Program hereunder, with any Applicable Laws, and (iv) any Information Security
Incident with respect to the systems maintained by Bank or its subcontractors
and Affiliates.
(c)    Losses Defined. For the purposes of this Agreement, the term “Losses”
shall mean all direct out-of-pocket costs, damages, losses, fines, penalties,
judgments, settlements and expenses whatsoever, including, without limitation,
reasonable outside attorneys’ fees and disbursements and court costs reasonably
incurred by the indemnified Party in connection with any judicial,
administrative, or other proceeding or claim made by a third party; provided,
however, that no Party shall suffer a Loss until a claim has been (i) finally
resolved by a court or other adjudicatory body, without recourse to or
abandonment of further appeal, or (ii) settled with the consent of both Parties.
(d)    Notice of Claims. In the event any claim is made, any suit or action is
commenced or any Party comes to possess knowledge of a state of facts that, if
not corrected, would give rise to a right of indemnification of a Party
hereunder by the other Party, the indemnified Party will give notice to the
indemnifying Party as promptly as practicable, but, in the case of lawsuit, in
no event later than the time necessary to enable the indemnifying Party to file
a timely answer to the complaint. The indemnified Party shall make available to
the indemnifying Party and its counsel and accountants at reasonable times and
for reasonable periods, during normal business hours, all books and records of
the indemnified Party relating to any such possible claim for indemnification,
and each Party hereunder will render to the other such assistance as it may
reasonably require of the other (at the expenses of the Party requesting
assistance) in order to ensure prompt and adequate defense of any suit, claim or
proceeding based upon a state of facts which may give rise to a right of
indemnification hereunder.
(e)    Defense and Counsel. Subject to the terms hereof, the indemnifying Party
shall defend any suit, claim or proceeding for which the indemnified Party has
the right to indemnification under this Section 10.1. The indemnifying Party
shall notify the indemnified Party via email, with a copy by mail, within ten
(10) days of having been notified pursuant to this Section 10.1 that the
indemnifying Party has employed counsel to assume the defense of any such claim,
suit or action. The indemnifying Party shall institute and maintain any such
defense diligently and reasonably using experienced counsel reasonably approved
by the indemnified Party and shall keep the indemnified Party fully advised of
the status thereof. The indemnified Party shall have the right to employ its own
counsel if the indemnified Party so elects to assume such defense, but the fees
and expense of such counsel shall be at the indemnified Party’s expense unless:
(i) the employment of such counsel shall have been authorized in writing by the
indemnifying Party; (ii) such indemnified Party shall have reasonably concluded
that the interests of such Parties are conflicting such that it would be
inappropriate for the same counsel to represent both Parties or shall have
reasonably concluded that the ability of the Parties to prevail in the defense
of any claim are improved if separate counsel represents the indemnified Party
(in which case the indemnifying Party shall not have the right to direct the
defense of such action on behalf of the indemnified Party if the indemnified
Party shall have reasonably
42



--------------------------------------------------------------------------------



concluded that it is necessary to institute separate litigation, whether in the
same or another court, in order to defend the claims asserted against it); or
(iii) the indemnifying Party shall not have employed counsel reasonably
acceptable to the indemnified Party to take charge of the defense within ten
(10) days of having been notified of the claim pursuant to this Section 10.1.
(f)    Settlement of Claims. The indemnifying Party shall have the right to
compromise and settle any suit, claim, or proceeding in the name of the
indemnified Party; provided, however, that the indemnifying Party shall not
compromise or settle a suit, claim, or proceeding (i) unless it indemnifies the
indemnified Party for all Losses arising out of or relating thereto and (ii)
with respect to any suit, claim or proceeding which (A) seeks any non-monetary
relief or (B) does not provide for the unconditional release of the indemnified
Party without any admission of fault, culpability or failure to act by or on
behalf of the indemnified Party in connection with all matters relating to such
suit, claim or proceeding that have been asserted against the indemnified Party
in such suit, claim or proceeding by the other parties to such settlement and
for which indemnification may be sought hereunder, without the consent of the
indemnified Party, which consent shall not unreasonably be withheld, conditioned
or delayed. Any final judgment or decree entered on or in, any claim, suit or
action for which the indemnifying Party did not assume the defense in accordance
herewith, shall be deemed to have been consented to by, and shall be binding
upon, the indemnifying Party as fully as if the indemnifying Party had assumed
the defense thereof and a final judgment or decree had been entered in such suit
or action, or with regard to such claim, by a court of competent jurisdiction
for the amount of such settlement, compromise, judgment or decree.
(g)    Indemnification Payments. Amounts owing under this Section 10.1 shall be
paid promptly upon written demand for indemnification containing in reasonable
detail the facts giving rise to such Losses; provided, however, that if the
indemnifying Party notifies the indemnified Party within thirty (30) days of
receipt of such demand that it disputes its obligation to indemnify, or the
Losses being claimed, and the Parties are not otherwise able to reach agreement,
the controversy shall be settled as described in Section 10.22.
Section 10.2.    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL, OR
EXEMPLARY DAMAGES OR LOST PROFITS (EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES) ARISING OUT OF OR IN CONNECTION WITH THE PROGRAM
DOCUMENTS; PROVIDED, HOWEVER, THAT NOTIFICATION RELATED COSTS SHALL NOT BE
DEEMED INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL, OR EXEMPLARY
DAMAGES and further provided that the limitations set forth in this Section
shall not apply to or in any way limit the damages or other losses RELATING TO
AN INFORMATION SECURITY INCIDENT or for which a Party is entitled to be
indemnified by the other Party or any other Person under this Agreement in
connection with a third-party claim.
43



--------------------------------------------------------------------------------



Section 10.3.    Governing Law. This Agreement shall be construed and enforced
in accordance with and governed by the laws of the State of Delaware and the
obligations, rights and remedies of the Parties hereunder shall be determined in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles. Any action or proceeding brought by a Party seeking to
enforce any provision of, or based on any right arising out of, this Agreement
shall only be brought against the other Party in the federal courts in Delaware,
and each of the Parties hereby consents to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.
Section 10.4.    Confidential Information.
(a)    In performing its obligations pursuant to this Agreement, a Party may
disclose to the other Party, either directly or indirectly, in writing, orally
or by inspection of intangible objects (including, without limitation,
documents), certain confidential or proprietary information including, without
limitation, the names and addresses of a Party’s customers, marketing plans and
objectives, research and test results, and other information that is
confidential and the property of the Party disclosing the information, and in
the case of Company, shall include highly confidential information as defined in
the HCI-NDA (“Confidential Information”). The Parties agree that the term
Confidential Information of a Party shall also include the following with
respect to such Party: (i) all business information (including products and
services, employee information, business models, know-how, strategies, designs,
reports, data, research, financial information, pricing information, corporate
client information, market definitions and information, and business inventions
and ideas), and (ii) all technical information (including software, algorithms,
models, developments, inventions, processes, ideas, designs, drawings,
engineering, hardware configuration, and technical specifications, including,
but not limited to, computer terminal specifications, the source code developed
from such specifications, all derivative and reverse-engineered works of the
specifications, and the documentation and software related to the source code,
the specifications and the derivative works). This Agreement shall be the
Confidential Information of both Parties and the Underwriting Guidelines shall
be the Confidential Information of Bank.
(b)    Each Party agrees that Confidential Information of the other Party shall
be used by such Party solely in the performance of its obligations and exercise
of its rights under the Agreement and the Program Documents and as allowed by
Applicable Laws. Except as required by Applicable Laws or legal process, no
Party (the “Restricted Party”) shall disclose Confidential Information of the
other Party (the “Disclosing Party”) to third parties; provided, however, that
the Restricted Party may disclose Confidential Information of the Disclosing
Party (i) to the Restricted Party’s Affiliates, agents, directors,
representatives, auditors, accountants, professional advisors or Subcontractors
with a need to know such Confidential Information for the sole purpose of
fulfilling the Restricted Party’s obligations under the Program Documents (as
long as the Restricted Party exercises reasonable efforts to prohibit any
further disclosure by such third parties), provided that in all events, the
Restricted Party shall be responsible for any breach of the confidentiality
44



--------------------------------------------------------------------------------



obligations hereunder by any of its Affiliates, agents, representatives,
auditors, accountants, professional advisors, or Subcontractors, (ii) to the
Restricted Party’s auditors, accountants and other professional advisors with a
need to know such Confidential Information, as long as the Restricted Party
exercises reasonable efforts to prohibit any further disclosure by such third
parties, provided that in all events, the Restricted Party shall be responsible
for any breach of the confidentiality obligations hereunder by such third
parties; (iii) to a Regulatory Authority or pursuant to a valid subpoena or
court order, or (iv) to any other third party as mutually agreed by the Parties.
(c)    A Party’s Confidential Information shall not include information that:
(i)    is generally available to the public (other than due to a breach of this
Agreement by the Restricted Party);
(ii)    has become publicly known, without fault on the part of the Restricted
Party, subsequent to the Restricted Party’s acquiring the information;
(iii)    was otherwise rightfully known by, or available to, the Restricted
Party prior to entering into this Agreement;
(iv)    is independently developed by the Restricted Party without use of or
reference to any of the Confidential Information of the Disclosing Party; or
(v)    becomes available to the Restricted Party on a non-confidential basis
from a Person, other than a Party to this Agreement, who is not known by the
Restricted Party after reasonable inquiry to be bound by a confidentiality
agreement with the Party that disclosed the Confidential Information, either
directly to the Restricted Party or to the Party that disclosed the Confidential
Information to the Restricted Party, or otherwise prohibited from transmitting
the information to the Restricted Party.
(d)    Upon written request of a Party after the other Party does not need such
Party’s Confidential Information, or upon the termination of this Agreement,
each Party shall, within thirty (30) days, return to the other Party (or, upon
such other Party’s request, certify to the other Party in writing the
destruction of) all Confidential Information of the other Party in its
possession that is in any written or recorded form, including by way of example,
but not limited to, data stored in any computer medium; provided, however, that
either Party may maintain in its possession all such Confidential Information of
the other Party required to be maintained under Applicable Laws relating to the
retention of records for the period of time required thereunder or stored on
such Party’s network as part of standard back-up procedures (provided that such
information shall remain subject to the confidentiality provisions of this
Section 10.4).
(e)    In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the
45



--------------------------------------------------------------------------------



other Party, the Restricted Party shall provide the other Party with prompt
notice of such request(s) so that the other Party may seek an appropriate
protective order or other appropriate remedy and/or waive the Restricted Party’s
compliance with the provisions of this Agreement. In the event that the other
Party does not seek such a protective order or other remedy, or such protective
order or other remedy is not obtained, or the other Party grants a waiver
hereunder, the Restricted Party may furnish that portion (and only that portion)
of the Confidential Information of the other Party which the Restricted Party is
legally compelled to disclose and shall exercise such efforts to obtain
reasonable assurance that confidential treatment shall be accorded any
Confidential Information of the other Party so furnished as the Restricted Party
would exercise in assuring the confidentiality of any of its own Confidential
Information.
(f)    If a Party intends to file this Agreement or any other documents related
to the Program as an exhibit to any report or other filing with the U.S.
Securities and Exchange Commission (“SEC”), such Party shall file with the SEC
an application requesting confidential treatment pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, at or about the time of such filing; provided,
however, that no such filing shall be deemed to violate this Section 10.4. If a
Party intends to file or files this Agreement or any other documents related to
the Program with any other Governmental Authority, such Party shall take all
reasonable efforts to obtain confidential treatment for this Agreement or such
other documents; provided, however, that no such filing shall be deemed to
violate this Section 10.4. Each Party shall use reasonable efforts to cooperate
with the other Party’s attempts to obtain confidential treatment for this
Agreement in accordance with this subsection (f).
(g)     Except as otherwise provided in this Agreement, as between Company and
Bank, Bank shall own all Customer Information, Program Records and Borrower
relationships with respect to the Loans for so long as Bank holds title to such
Loans and, subject to the provisions of this Agreement and Applicable Laws,
shall have all rights, powers and privileges with respect thereto. All Customer
Information and Program Records shall be the Confidential Information of Bank
for so long as Bank holds title to the Loans. Notwithstanding anything to the
contrary herein, at no time will Company or its Affiliates (i) represent that
the Loans have been originated or funded by any Person other than Bank and (ii)
be deprived of any rights it may have to Customer Information subject to the
opt-out and notice requirements pursuant to Regulation P or as allowed by
Applicable Laws.
(h)    Notwithstanding anything to the contrary in the foregoing and subject to
any rights Company may otherwise have to Customer Information pursuant to
Regulation P or other Applicable Laws, Company shall be entitled to use any
Customer Information obtained in connection with the performance of Company’s
obligations under this Agreement for the sole purpose of marketing companion
credit products offered by other institutions, so long as such use (i) does not
identify Bank, (ii) does not disclose the terms of this Agreement, (iii) does
not involve the selling of Customer Data to third parties, (iv) does not violate
any Applicable Laws, (v) does not compete with the Loans offered pursuant to and
during the Term of this Agreement, and (vi) does not harm the reputation of
Bank. The Parties agree to cooperate in good faith to amend the Bank Privacy
Notice to
46



--------------------------------------------------------------------------------



permit Bank to share Customer Information with Company for such purpose,
including affording Loan Applicants and/or Borrowers a means of opting-out of
such sharing. Company shall be responsible for managing and honoring any opt-out
requests received from Loan Applicants and/or Borrowers with respect to the Bank
Privacy Notice in compliance with Applicable Laws. For avoidance of doubt, the
Parties’ rights with respect to information obtained in connection with
servicing the Loans are addressed in the Loan Servicing Agreement, and the
provisions of this Agreement do not in any way limit such rights described
therein. Company’s right to use and disclose Customer Information as described
in this Section 10.4 shall survive the termination of this Agreement.
Bank shall not solicit Loan Applicants and/or Borrowers with offerings of
financial products that are then-currently offered by or for which Company
then-currently provides services without Company’s written consent.


Notwithstanding the above provisions, (i) Bank may make solicitations for
services to the public, which may include one or more Loan Applicants or
Borrowers; provided, that Bank does not (A) target such solicitations to
specific Applicants and/or Borrowers, (B) use or permit a third party to use any
list of Loan Applicants and/or Borrowers in connection with such solicitations,
or (C) refer to or otherwise use the name of Company; and (ii) Bank shall not be
obligated to redact the names of Loan Applicants and/or Borrowers from marketing
lists acquired from third parties (e.g. subscription lists) that Bank uses for
solicitations.


Notwithstanding the above provisions, Company may make solicitations for
financial products that are offered by or for which Company provides services to
the public without Bank’s consent, so long as such goods and services are
completely independent of the Program.


(i)    Neither Bank nor Company shall make, or cause to be made, any press
release or public announcement in respect of the Program or this Agreement or
the transactions contemplated hereby, or otherwise communicate with any news
media regarding the Program or this Agreement, without the prior consent of the
other Party. Bank and Company agree that the foregoing does not limit or
restrict any legal or regulatory disclosure obligations of Bank or Company.
Section 10.5.    Privacy Law Compliance; Security Breach Disclosure; Data
Security and Business Continuity.
(a)    In addition to the requirements of Section 10.4, each Party understands
and agrees that the Customer Information (as defined below) is subject to the
GLBA, the CFPB’s Privacy of Consumer Financial Information, 12 CFR §§ 1016.1 et
seq., the Standards for Safeguarding Customer Information, 16 CFR Part 314 and
any other Applicable Laws regarding the privacy or security of Customer
Information (the “Privacy Requirements”). Each Party agrees that it shall comply
with the Privacy Requirements and shall cause all of its agents, employees,
Affiliates, Subcontractors and any other person or entity acting under such
Party’s direction and control that receives the Customer
47



--------------------------------------------------------------------------------



Information from such Party or from any other source in connection with the
Program to comply with the Privacy Requirements. Furthermore, Company shall
maintain, at is sole cost and expense, (and shall cause all of its respective
agents, employees, Affiliates, Subcontractors and any other person or entity
that receives the Customer Information from it to maintain) appropriate
administrative, technical and physical safeguards to protect the security,
confidentiality and integrity of Customer Information, including, if applicable,
maintaining security measures designed to meet the Privacy Requirements. For
purposes of this Agreement, “Customer Information” means information concerning
Borrowers and Loan Applicants obtained in connection with the Program, including
nonpublic personal information (as such term is defined by the GLBA and its
implementing regulations, as amended), names, addresses, numbers, account
numbers, customer lists, credit scores, and account, financial, telephone
transaction information, consumer reports and information derived from consumer
reports, that is subject to protection under Applicable Laws. Other than as set
forth in this Agreement or in accordance with Applicable Laws, Company shall not
disclose or use Customer Information, except to carry out the purposes for which
such information has been disclosed to it hereunder or in any other Program
Document consistent with the Bank Privacy Notice and subject to the provision of
consent by Borrowers and Loan Applicants pursuant to Regulation P. Further,
Company shall by written contract require any of its Subcontractors and any
other person or entity that receives the Customer Information from it to
maintain the confidentiality of said information in a manner no less restrictive
than the requirements set forth herein. Nothing contained in this Section 10.5
or elsewhere in this Agreement shall apply to, limit or prohibit the use in any
manner of, any Loan Applicant or Borrower information maintained by Company or
its Affiliates to the extent such information has been independently obtained by
Company or its Affiliates.
(b)    A Party shall immediately inform the other Party in writing of any actual
or reasonably suspected material unauthorized access to or acquisition, use,
disclosure, modification or destruction of any Customer Information housed on
the systems of such Party or its Subcontractors (“Information Security
Incident”) of which the notifying Party becomes aware, but in no case later than
the end of the following Business Day after it becomes aware of the Information
Security Incident. Such notice shall summarize in reasonable detail, to the
extent reasonably known or identified by notifying Party, (i) the nature of the
Information Security Incident, (ii) the type of information at risk, and (iii)
what Remediation Efforts (as defined below) the notifying Party took or, to the
extent known, will take to prevent further non-permitted or violating uses,
unauthorized access, or disclosures. Notwithstanding any other provision of this
Agreement, each Party will undertake and pay for all Remediation Efforts at its
sole expense with respect to Information Security Incidents of the systems
maintained by such Party or its Subcontractors and any other person or entity
that receives the Customer Information from it. “Remediation Efforts” will mean
any activity designed to remediate, directly or indirectly, an Information
Security Incident which may be required by Applicable Laws or which may
otherwise be necessary, reasonable or appropriate under the circumstances, and
including, but not limited to, all claims, fees and fines levied against the
Party that did not experience the Information Security Incident by any party
(including, but not limited to,
48



--------------------------------------------------------------------------------



Regulatory Authorities) because of the Information Security Incident. With
respect to any Information Security Incident suffered by Company or its
Subcontractors, Company shall promptly take all necessary and advisable
corrective actions, and shall cooperate fully with Bank in all reasonable and
lawful efforts to prevent, mitigate or rectify such Information Security
Incident, including conducting, or having a third party conduct, a forensic
investigation of the Information Security Incident, the report of which is
satisfactory to Bank. To the extent not prohibited by Applicable Laws, the
content of any filings, communications, notices, press releases or reports
related to any Information Security Incident must be approved by Bank in
reasonable consultation with Company prior to any press publication or
communication to any unaffiliated third party thereof.
(c)    Upon the occurrence of an Information Security Incident involving
nonpublic personal information in the possession, custody or control of a Party
or for which a Party is otherwise responsible, such Party shall reimburse the
other Party on demand for all Notification Related Costs (defined below)
incurred by such other Party arising out of or in connection with any such
Information Security Incident. “Notification Related Costs” shall include all
internal and external costs associated with investigating, addressing and
responding to the Information Security Incident, including but not limited to:
(i) preparation and mailing or other transmission of notifications or other
communications to consumers, employees or others as such other Party deems
reasonably appropriate; (ii) establishment of a call center or other
communications procedures in response to such Information Security Incident
(e.g., customer service FAQs, talking points and training); (iii) public
relations and other similar crisis management services; (iv) legal, consulting,
forensic expert and accounting fees and expenses associated with such other
Party’s investigation of and response to such incident; and (v) costs for
commercially reasonable credit reporting and monitoring services that are
associated with legally required notifications or are advisable under the
circumstances.
(d)    In addition, neither Party shall make any material changes to its
security procedures and requirements affecting the performance of its
obligations hereunder which would materially lessen the security of its
operations or materially reduce the confidentiality of any databases and
information maintained with respect to Borrowers and Loan Applicants without the
prior written consent of Bank.
(e)    The systems maintained by Company as described in this Section 10.5 shall
be reviewed and tested annually by an independent third party (or, with the
consent of Bank, not to be unreasonably withheld, an independent, internal
review and test by Company), and the results of such audit shall be promptly
reported to Bank. To the extent material deficiencies are identified in any such
audit, Company shall remediate such deficiencies as soon as commercially
practicable. Company shall have in place at all times internal control processes
reasonably designed to ensure compliance with Applicable Laws and shall,
commencing in 2021, forward (or cause to be forwarded) to Bank promptly upon
request, a copy of the most recent SOC 1, Type I and Type II reports (or
successor reports on internal controls) or arrange for Bank to coordinate with
Bank’s outside auditors to perform testing, in each case, addressing the
activities of such party for the previous
49



--------------------------------------------------------------------------------



twelve- (12-) month period (or, in the case of the 2021 review, such shorter
applicable period) ending between June 30 and September 30 no later than
November 15 of each year. If Company does not deliver such report or reports in
accordance with the preceding sentence, Company shall comply, at Company’s sole
expense, with Bank’s auditor’s testing and other procedures required in lieu of
such report. The SOC 1 reports, as listed on Exhibit I, shall include applicable
controls relating to loan system applications functionality and accounting
reports reflecting the mechanics of the financial activity in accordance with
this Agreement (“Accounting Reports”).
(f)    At all times during the Term and for so long as this Agreement remains in
effect, Company shall prepare and maintain disaster recovery, business
resumption, and contingency plans appropriate for the nature and scope of the
activities of and the obligations to be performed by Company. Company shall
ensure that such plans are sufficient to enable Company to resume, as soon as
commercially practicable, the performance of its obligations hereunder in the
event of a natural disaster, destruction of facilities or operations, utility or
communication failures or similar interruption in operations and shall ensure
that all material records, including, but not limited to, Customer Information,
are backed up in a manner sufficient to survive any disaster or business
interruption. These plans shall ensure that such resumption takes place as soon
as commercially practicable and in no later than the resumption period provided
in the applicable business resumption plan, as approved by Bank. Company shall
make available to Bank copies of all such disaster recovery, business
resumption, and contingency plans and shall make available to Bank copies of any
changes thereto. Company shall periodically, and no less than annually, test
such disaster recovery, business resumption, and contingency plans as may be
appropriate and prudent in light of the nature and scope of the activities and
operations of Company and its obligations hereunder. Company shall further
facilitate and cooperate with any requests by Bank to participate in, monitor or
audit the annual testing process of Company under this Section 10.5. A complete
report of the results of such annual testing shall be promptly provided to Bank.
To the extent material deficiencies are identified in the annual testing process
of Company, Company shall remediate such deficiencies as soon as commercially
practicable.
Section 10.6.    Force Majeure. Notwithstanding anything in this Agreement to
the contrary, in the event that either Party fails to perform its obligations
under this Agreement in whole or in part as a consequence of events beyond its
reasonable control (including, without limitation, acts of God, fire, explosion,
public utility (including the Internet) failure, accident, floods, embargoes,
epidemics, pandemic, war, terrorist acts, nuclear disaster or riot), such
failure to perform shall not be considered a breach of this Agreement during the
period of such disability. In the event of any force majeure occurrence as set
forth in this Section 10.6, the disabled Party shall use its best efforts to
meet its obligations as set forth in this Agreement. The disabled Party shall
promptly and in writing advise the other Party if it is unable to perform due to
a force majeure event, the expected duration of such inability to perform and of
any developments (or changes therein) that appear likely to affect the ability
of that Party to perform any of its obligations under this Agreement in whole or
in part. If a force majeure event continues for a period exceeding thirty (30)
50



--------------------------------------------------------------------------------



consecutive Business Days then the other Party shall be entitled to terminate
this Agreement without further liability.
Section 10.7.     Relationship of Parties; No Authority to Bind. Bank and
Company agree they are independent contractors to each other in performing their
respective obligations hereunder. Nothing in this Agreement or in the working
relationship established and developed hereunder shall be deemed or is intended
to be deemed, nor shall it cause, Bank and Company to be treated as partners,
joint venturers or otherwise as joint associates for profit. Company understands
and agrees that Company’s name shall not appear on any Loan Document as a maker
of a Loan and that Bank shall be responsible for all decisions to make or
provide a Loan. Company shall refer to Bank any written complaints concerning
the accuracy, interpretation or legal effect of any Loan Document during the
period that Bank owns the related Loan. Company shall not represent to anyone
that Company has the authority or power to take any actions on behalf of Bank
other than as expressly provided in the Program Documents and shall make no
representations concerning Bank’s transactions except as Bank shall expressly
authorize in writing or as provided in the Program Documents. Bank shall not
have any authority or control over any of the management or employees of
Company. Without limitation of the foregoing, Bank and Company intend, and they
agree to undertake such mutually-agreed upon commercially reasonable actions as
may be necessary or advisable to ensure, that: (a) each Program complies with
applicable federal law guidelines regarding outsourcing of bank-related
activities, installment loans, bank supervision and control and safety and
soundness procedures; (b) Bank is the lender under applicable federal law
standards and is authorized to export its South Dakota home-state interest rates
and matters material to the rate under 12 U.S.C. § 1463(g); and (c) all
activities related to the marketing and origination of a Loan are made by or on
behalf of Bank as disclosed principal for any relevant regulatory, agency law
and contract law purposes.
Section 10.8.    Severability. In the event that any part of this Agreement is
ruled by a court, Regulatory Authority or other public or private tribunal of
competent jurisdiction to be invalid or unenforceable, such provision shall be
deemed to have been omitted from this Agreement. The remainder of this Agreement
shall remain in full force and effect, and shall be modified to any extent
necessary to give such force and effect to the remaining provisions, but only to
such extent. In addition, if the operation of any Program or the compliance by a
Party with its obligations set forth herein causes or results in a violation of
an Applicable Law, the Parties agree to negotiate in good faith to modify such
Program or this Agreement as necessary in order to permit the Parties to
continue such Program in full compliance with Applicable Laws.
Section 10.9.     Successors and Assignment. This Agreement and the rights and
obligations hereunder shall bind and inure to the benefit of the Parties hereto
and their successors and permitted assigns. The rights and benefits hereunder
are specific to the Parties and shall not be delegated or assigned without the
prior written consent of the other Party. Nothing in this Agreement is intended
to create or grant any right, privilege or other benefit to or for any person or
entity other than the Parties hereto.
51



--------------------------------------------------------------------------------



Section 10.10. Notices. All notices, requests and approvals required or
permitted by this Agreement shall be in writing (including communication by
electronic means) and addressed/directed to the other Party at the address
/electronic mail (email) address below or at such other address/email address of
which the notifying Party hereafter receives notice in conformity with this
Section 10.10. All such notices, requests and approvals shall be deemed to have
been duly given when delivered in person, by express or overnight mail delivered
by a nationally recognized courier (delivery charges prepaid), by registered or
certified mail (postage prepaid, return receipt requested), or when confirmation
of receipt is made for any email or other electronic communication, to the
respective Parties as follows, or as designated from time to time:
To Bank:        MetaBank, National Association
5501 S. Broadband Lane
Sioux Falls, SD 57108
Attn: [****]
Email: [****]


With a copy to:    [****]
            
To Company:        Oportun, Inc.
            Two Circle Star Way
            San Carlos, CA 94070
            Attn: Chief Operating Officer


With a copy to:    Oportun, Inc.
            Two Circle Star Way
            San Carlos, CA 94070
            Attn: Legal Department
            Email: [****]


Section 10.11.    Waiver; Amendments. The delay or failure of either Party to
enforce any of the provisions of this Agreement shall not be construed to be a
waiver of any right, power, or remedy of that Party. All waivers must be in
writing and signed by both Parties. Alterations, modifications or amendments of
a provision of this Agreement, including any exhibit and schedule attached
hereto, shall not be binding and shall be void unless such alteration,
modification or amendment is in writing and signed by authorized representatives
of Company and Bank.
Section 10.12. Counterparts. This Agreement may be executed and delivered by the
Parties hereto in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
The Parties agree that this Agreement and signature pages may be transmitted
between them by electronic mail and that PDF signatures may constitute original
signatures and that a PDF signature page containing the signature (PDF or
original) is binding upon the Parties.
52



--------------------------------------------------------------------------------



Section 10.13. Specific Performance. Certain rights which are subject to this
Agreement are unique and are of such a nature as to be inherently difficult or
impossible to value monetarily. In the event of a breach of this Agreement by
either Party, an action at law for damages or other remedies at law would be
inadequate to protect the unique rights and interests of the Parties.
Accordingly, the terms of this Agreement shall be enforceable in a court of
equity by a decree of specific performance or injunction. Such remedies shall,
however, be cumulative and not be exclusive and shall be in addition to any
other remedy which the Parties may have.
Section 10.14. Further Assurances. From time to time, and subject to the terms
of this Agreement, each Party will execute and deliver to the other such
additional documents and will provide such additional information as such other
Party may reasonably require to carry out the terms of this Agreement.
Section 10.15. Entire Agreement. The Program Documents, including this Agreement
and the documents executed and delivered pursuant hereto and thereto, constitute
the entire agreement between the Parties with respect to the subject matter
hereof and thereof, and supersede any prior or contemporaneous negotiations or
oral or written agreements between the Parties hereto with respect to the
subject matter hereof or thereof, except where survival of prior written
agreements is expressly provided for herein.
Section 10.16. Survival. The terms of Sections 2.3(b), 2.4, 3.5, 4.3, 5.3, the
wind-down-related provisions under Section 8, for the purposes of paying any
compensation or expenses incurred prior to the termination date under Articles V
and VI, Sections 8.2(i), 9.1, 9.2 and Article X as well as any related Exhibits
and Schedules shall survive the termination or expiration of this Agreement,
except as otherwise expressly provided.

Section 10.17. Referrals. Neither Party has agreed to pay any fee or commission
to any agent, broker, finder or other Person for or on account of such Person’s
services rendered in connection with this Agreement that would give rise to any
valid claim against the other Party for any commission, finder’s fee or like
payment.
Section 10.18. Interpretation. The Parties acknowledge that each Party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of this Agreement or
any amendments thereto, and the same shall be construed neither for nor against
either Party, but shall be given a reasonable interpretation in accordance with
the plain meaning of its terms and the intent of the Parties.
Section 10.19.    Headings. Captions and headings in this Agreement are for
convenience only, and are not deemed part of this Agreement.
Section 10.20.    Disputes.
53



--------------------------------------------------------------------------------



(a)    In the event of any dispute, controversy or claim arising out of or
relating to this Agreement or the construction, interpretation, performance,
breach, termination, enforceability or validity thereof (hereinafter, a
“Dispute”), the Party raising such Dispute shall notify the other promptly and
no later than sixty (60) days from the date of its discovery of the Dispute.
(b)    The Parties shall cooperate and attempt in good faith to resolve any
Dispute promptly by negotiating between persons who have authority to settle the
Dispute and who are at a higher level of management than the relationship
managers with direct responsibility for administration and performance of the
provisions or obligations of this Agreement that are the subject of the Dispute.
If such persons are unable to resolve the Dispute within [****], then the
Dispute will be referred to the President of Bank and the Chief Executive
Officer or other authorized officer of Company who will work together in good
faith towards a resolution.
(c)    The proceedings contemplated by this Section 10.20 shall be as
confidential and private as permitted by law. To that end, the Parties shall not
disclose the existence, content or results of any proceedings conducted in
accordance with this Section 10.20, and materials submitted in connection with
such proceedings shall not be admissible in any other unrelated proceeding,
provided, however, that this confidentiality provision shall not bar disclosures
required by Applicable Laws.
(d)    The Parties agree that no services to be provided under this Agreement
shall be disrupted as a result of any Dispute while such Dispute is pending
between the Parties, except as otherwise provided herein.
Notwithstanding the foregoing, this Section 10.20 shall not limit a Party’s
right to obtain any provisional remedy, including, without limitation, specific
performance or injunctive relief from any court of competent jurisdiction, as
may be necessary, in the sole discretion of the aggrieved Party, to protect its
rights under this Agreement or to institute formal proceedings prior to the
expiration of the time periods set forth in this Section 10.20 to preserve a
superior position with respect to other creditors.


Section 10.21. Grant of Security Interest; Set Off. Company hereby grants to
Bank a continuing security interest in all of Company’s accounts with Bank, the
Performance Reserve Account, and the Risk Reserve Account, and all proceeds of
the foregoing, to secure the payment and performance of the obligations of
Company under this Agreement. Company agrees that it will not permit any lien to
exist against any such accounts in favor of any party other than Bank. In
addition, subject to Bank’s obligation to provide at least two (2) Business
Days’ advance written or electronic notice to Company before debiting the Risk
Reserve Account, Bank shall have the right to set off and apply against all
obligations of Company to Bank not otherwise disputed in good faith by Company
pursuant to Section 5.3(d) at any time (with concurrent written or electronic
notice to Company) any and all deposits or other sums at any time credited by or
owing from Bank to Company.
54



--------------------------------------------------------------------------------



Section 10.22. Subcontracting.
(a)    Company may from time to time in its discretion retain the services of
one or more Subcontractors and shall manage such Subcontractors in accordance
with the Bank-approved Vendor Management Policy.


(b)     Exhibit K attached hereto is a true and complete list of all
Subcontractors used by Company and approved by Bank as of the Effective Date in
connection with performing Company’s obligations under this Agreement. Company
shall obtain, or require any Program Critical Subcontractor to provide to Bank,
all information regarding such Program Critical Subcontractor reasonably
requested by Bank in connection with the Program except as may have otherwise
been approved by Bank; provided, however, Company shall not be required to
provide information in breach of its confidentiality obligations to a Program
Critical Subcontractor. Company shall be responsible for obtaining a written
agreement with each Program Critical Subcontractor, and such written agreements
shall be available to Bank for review upon Bank’s request. Bank may in its sole
and reasonable discretion deny approval of a Program Critical Subcontractor, or
rescind its approval of a Program Critical Subcontractor by providing written
notice to Company of such rescission in the event that Bank determines, in its
sole discretion, that such Program Critical Subcontractor’s actions or failure
to act has resulted or could result in (i) a material breach of the obligations
of Company or Bank; (ii) a reputational risk to Bank or a threat to the safety
and soundness of Bank; (iii) a material adverse impact to Loan Applicants or
Borrowers; or (iv) a risk of an Information Security Incident. Promptly upon any
such rescission, and unless a remediation plan acceptable to Bank is in place,
except as may be modified by a Regulatory Authority, Company shall no longer
utilize such Program Critical Subcontractor for any Programs.
(c)    Company shall establish and maintain at all times during the term of this
Agreement a Bank-approved vendor management program consisting of policies and
procedures detailing Company’s requirements with respect to the initial and
periodic due diligence, approval, training and on-going monitoring, auditing and
management of its Subcontractors (“Vendor Management Policy”). Company shall
provide Bank a copy of its Vendor Management Policy and any subsequent
amendments thereto, which shall be subject to Bank’s prior written approval,
such approval not to be unreasonably withheld or delayed. Company shall onboard
and oversee all Subcontractors retained in connection with the Program in
compliance with its Vendor Management Policy and shall, within fifteen (15) days
prior to the end of each quarter, provide Bank an updated list of its Program
Critical Subcontractors, which list shall include the legal name, address, and
tax identification number of the contracted Program Critical Subcontractor,
together with a description of the services provided by such Program Critical
Subcontractor and the type of Customer Information the Program Critical
Subcontractor will have access to, store or process in connection with the
Program. No less than annually, Bank shall be permitted to test, or test
Company’s testing of, a random sampling of Program Critical Subcontractors
retained by Company after the Effective Date in order to demonstrate compliance
with the Vendor Management Policy.
(d)    Company shall notify Bank in writing of any changes in Program Critical
Subcontractors at least thirty (30) days prior to entering into a contractual
relationship with a new Program Critical Subcontractor and, except if a shorter
termination period is advisable in Company’s discretion or as provided in the
applicable Program Critical Subcontractor agreement, at least sixty (60) days
prior to terminating any contractual relationship with any existing Program
Critical Subcontractor. Company shall further
55



--------------------------------------------------------------------------------



promptly notify Bank in writing of any material changes in the scope or terms of
any written agreement with any Program Critical Subcontractor.


(e)    Company shall be responsible for all fees and expenses of each
Subcontractor, and shall remain liable for any services performed by any
Subcontractor.


(f)    Company shall be responsible for ensuring that each Program Critical
Subcontractor complies with the applicable terms of this Agreement and all
Applicable Laws.


(g)    Company shall be responsible for ensuring that each Program Critical
Subcontractor (i) holds and utilizes all Customer Information in accordance with
the terms of this Agreement and Applicable Laws, (ii) does not transmit or
otherwise convey any Customer Information to any Person other than Company,
another Program Critical Subcontractor, or Bank, without the prior written
approval of Bank, (iii) complies with the audit schedule and annual testing
process consistently with Section 10.5(e) and Section 10.5(f) appropriate for
the nature and scope of the activities of and the obligations to be performed by
Company hereunder, except as may have otherwise been approved by Bank, including
in accordance with the Bank-approved Vendor Management Policy; and (iv)
maintains disaster recovery, business resumption, and contingency plans
consistently with Section 10.5(f) appropriate for the nature and scope of the
activities of and the obligations to be performed by Company hereunder, except
as may have otherwise been approved by Bank, including in accordance with the
Bank-approved Vendor Management Policy.
(h)    Subject to the confidentiality provisions of Section 10.4, Company shall
deliver such evaluations and reports, and such other information as shall be
reasonably requested by Bank (with such redactions as may be required to protect
confidential information of third parties) to enable Bank to evaluate
(i) Company’s oversight of Program Critical Subcontractors and (ii) Program
Critical Subcontractors’ compliance with the term and conditions of its
agreement with Company related to the services to be provided under this
Agreement.


(i)    Bank acknowledges that agreements in place between Company and any
Subcontractor as of the Effective Date are deemed approved and, notwithstanding
any provision herein to the contrary, they are not required to conform to
certain Subcontractor-specific terms of this Agreement until such time as such
agreements are renewed or as may be otherwise approved by Bank, at which point
any such renewed agreements must be in compliance with the terms and conditions
applicable to Subcontractors under this Agreement. Notwithstanding the
foregoing, Company acknowledges that any existing agreements between Company and
any Subcontractor that do not conform to the terms and conditions otherwise
applicable to Subcontractors hereunder must nevertheless comply with Applicable
Laws.




[Signature Page Follows]


56




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
set forth above.
METABANK, NATIONAL ASSOCIATION




By:    _/s/ Jeff Aegerter_________________
    Name: Jeff Aegerter
    Title: Divisional President, Consumer Lending






Oportun, Inc.




By:    _/s/ Jonathan Coblentz_____________
    Name:    Jonathan Coblentz
    Title:    Chief Financial Officer








































    
57

